Exhibit 10.1
STOCK PURCHASE AGREEMENT
Dated as of May 1, 2008
between
MasTec North America, Inc., the Buyer
and
Alan B. Roberts, the Seller

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  1.   PURCHASE AND SALE OF SHARES.     1                      
  1.1  
Purchase and Sale of Shares
    1       1.2  
Purchase Price
    1       1.3  
Purchase Price Adjustments
    1       1.4  
The Closing
    3       1.5  
Payments
    3       1.6  
Earn-out
    4                     2.   REPRESENTATIONS AND WARRANTIES OF THE SELLER.    
6                         2.1  
Organization; Predecessors
    7       2.2  
Capitalization of the Company; Title to Shares
    7       2.3  
Power and Authorization
    8       2.4  
Authorization of Governmental Authorities
    8       2.5  
Noncontravention
    8       2.6  
Financial Statements
    9       2.7  
Absence of Undisclosed Liabilities
    10       2.8  
Absence of Certain Developments
    10       2.9  
Debt; Guarantees
    12       2.10  
Assets
    12       2.11  
Accounts Receivable
    12       2.12  
Real Property
    12       2.13  
Equipment
    14       2.14  
Intellectual Property
    14       2.15  
Legal Compliance; Illegal Payments; Permits
    15       2.16  
Inventories
    18       2.17  
Employee Benefit Plans
    18       2.18  
Environmental Matters
    20       2.19  
Contracts
    21       2.20  
Affiliate Transactions
    23       2.21  
Customer and Supplier
    23       2.22  
Customer Warranties
    24       2.23  
Capital Expenditures and Investments
    24       2.24  
Employees
    24       2.25  
Litigation; Governmental Orders
    26       2.26  
Insurance
    26       2.27  
Banking Facilities
    27       2.28  
Powers of Attorney
    27       2.29  
No Brokers
    27       2.30  
Adequacy of Internal Controls
    27       2.31  
Disclosure
    27       2.32  
Securities Law Matters
    27       2.33  
Company Operations
    28  

     -i-     

 



--------------------------------------------------------------------------------



 



                  3.   REPRESENTATIONS AND WARRANTIES OF THE BUYER.     28      
                  3.1  
Organization
    28       3.2  
Power and Authorization
    28       3.3  
Authorization of Governmental Authorities
    28       3.4  
Noncontravention
    28       3.5  
No Brokers
    29       3.6  
Securities Law Compliance
    29                     4.   COVENANTS.     29                         4.1  
Release
    29       4.2  
Confidentiality
    29       4.3  
Publicity
    30       4.4  
Covenant Against Competition
    30       4.5  
Further Assurances
    32       4.6  
Cooperation Regarding Financial Statements
    33       4.7  
Corrective Action
    33                     5.   INDEMNIFICATION.     33                        
5.1  
Indemnification by the Seller
    33       5.2  
Indemnity by the Buyer
    34       5.3  
Time for Claims
    34       5.4  
Third Party Claims
    35       5.5  
Knowledge and Investigation
    37       5.6  
Insurance
    37       5.7  
Remedies Cumulative
    37       5.8  
Right of Setoff
    37                     6.   TAX MATTERS     37                         6.1  
Representations and Obligations Regarding Taxes
    37       6.2  
Covenants With Respect To Taxes
    41       6.3  
Indemnification for Taxes
    42                     7.   MISCELLANEOUS     45                         7.1
 
Notices
    45       7.2  
Succession and Assignment; No Third-Party Beneficiary
    46       7.3  
Amendments and Waivers
    46       7.4  
Entire Agreement
    47       7.5  
Schedules; Listed Documents, etc.
    47       7.6  
Counterparts; Execution
    47       7.7  
Survival
    47       7.8  
Severability
    47       7.9  
Headings
    47       7.10  
Construction
    47  

     -ii-     

 



--------------------------------------------------------------------------------



 



                      7.11 Governing Law     48       7.12  
Jurisdiction; Venue; Service of Process
    48       7.13  
Waiver of Jury Trial
    48       7.14  
Expenses
    49                     8.   DEFINITIONS; CERTAIN RULES OF CONSTRUCTION.    
49                         8.1  
Definitions
    49       8.2  
Rules of Construction
    58  

     -iii-     

 



--------------------------------------------------------------------------------



 



SCHEDULES

      2.1.2  
Predecessor Status, etc.
2.2  
Capitalization of the Company
2.5  
Noncontravention
2.6  
Financial Statements
2.6.1  
Excluded Assets
2.8  
Certain Developments
2.9  
Debt
2.10  
Assets
2.11  
Accounts Receivable
2.12  
Real Property
2.14  
Intellectual Property
2.15.3  
Permits
2.17(a)  
Employee Benefit Plans
2.18  
Environmental Matters
2.19  
Contracts
2.19.4  
Bids
2.20  
Affiliate Transactions
2.21  
Customers and Suppliers
2.22  
Customer Warranty Claims
2.23  
Capital Expenditures and Investments
2.24  
Employees
2.25  
Litigation
2.26  
Insurance
2.27  
Banking Facilities
2.28  
Powers of Attorney
4.4.1(a)  
Employees Who May be Solicited
6  
Taxes
6.1(a)  
Tax Returns
6.1(d)  
Tax Clearances
6.1(e)  
Tax Audits and Disputes
6.1(l)  
Tax Claims or Elections for any Reliefs, Allowances or Credits
6.1(p)  
Tax Residence

     -iv     

 



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
     This Stock Purchase Agreement dated as of May 1, 2008 (the “Effective
Date”), as amended or otherwise modified (the “Agreement”) is between MasTec
North America, Inc., a Florida corporation (the “Buyer”), and Alan B. Roberts,
an individual (the “Seller”).
RECITALS
     WHEREAS, the Seller is the record and beneficial owner of all of the issued
and outstanding shares of capital stock (the “Shares”) of Pumpco, Inc., a Texas
corporation (the “Company”); and
     WHEREAS, the Buyer desires to purchase from the Seller, and the Seller
desires to sell to the Buyer, all of the Shares upon the terms and subject to
the conditions set forth in this Agreement.
AGREEMENT
     NOW THEREFORE, in consideration of the premises and mutual promises herein
made, and in consideration of the representations, warranties and covenants
herein contained, the Buyer and the Seller hereby agree as follows:

1.   PURCHASE AND SALE OF SHARES.

     1.1 Purchase and Sale of Shares. At the Closing, subject to the terms and
conditions of this Agreement, the Seller will sell, transfer and deliver to the
Buyer, and the Buyer will purchase from the Seller, the Shares free and clear of
any and all Encumbrances.
     1.2 Purchase Price. As consideration for the Shares, the Buyer shall pay
the Seller an amount equal to Forty-Four Million Dollars ($44,000,000) as
adjusted pursuant to Section 1.3 (the “Cash Purchase Price”).
     1.3 Purchase Price Adjustments.
          1.3.1 The Seller acknowledges that the amount of the Purchase Price is
based, in addition to the other terms and conditions of this Agreement, on the
Effective Date (a) the Company having a tangible net worth ((x) assets of the
Company, minus (y) liabilities of the Company, minus (z) intangible assets of
the Company) determined in accordance with GAAP (except for the impact of using
tax basis depreciation for fixed assets), equal to or exceeding Twelve Million
Eight Hundred Thirty-Eight Thousand Dollars ($12,838,000) (the “Minimum Tangible
Net Worth”); (b) the Company having total assets determined in accordance with
GAAP (except for the impact of using tax basis depreciation for fixed assets),
equal to or exceeding Thirty-Two Million Eight Hundred Fifty-Nine Thousand
Dollars ($32,859,000) (the “Minimum Total Assets”) of which (A) a minimum of
Four Million Five Hundred Thousand Dollars ($4,500,000) must be in the form of
cash, and Accounts Receivable no older than ninety (90) days and (B) property,
plant and equipment, including, but not limited to trucks, trailers and other
construction equipment having a net book value of at least Twenty-One Million
Dollars ($21,000,000); (c) the Company having net working capital ((x) cash and
Accounts Receivable

 



--------------------------------------------------------------------------------



 



no older than ninety (90) days minus (y) accounts payable and accrued
liabilities) determined in accordance with GAAP (except for the impact of using
tax basis depreciation for fixed assets) of at least Three Million One Hundred
Fifty-Three Thousand Dollars ($3,153,000) (the “Minimum Net Working Capital”);
and (d) the Company having Debt that is no greater than Thirteen Million Eight
Hundred Twenty-Five Thousand Dollars ($13,825,000) (the “Maximum Company Debt”).
          1.3.2 As soon as practicable but in no event more than ninety
(90) days following the Closing, the Buyer shall prepare, or cause to be
prepared, and deliver to the Seller (a) a balance sheet (the “Closing Balance
Sheet”) of the Company as of the Effective Date prepared in accordance with
GAAP, except for the impact of using tax basis depreciation for fixed assets and
no accrual shall be made with respect to Taxes for the period from the Effective
Date to the Closing Date and with respect to the distribution and transfer of
the Excluded Assets, (b) a closing statement as of the Effective Date (the
“Closing Statement”) setting forth the Company’s actual tangible net worth (the
“Actual Tangible Net Worth”), the Company’s actual total assets (the “Actual
Total Assets”), the Company’s actual net working capital (the “Actual Net
Working Capital”) and the Company’s actual Debt (the “Actual Company Debt”), and
(c) supporting documentation for the foregoing as reasonably requested by the
Seller.
          1.3.3 The Seller and its accountants shall complete their review of
the Closing Balance Sheet, Closing Statement, and supporting documentation
within 30 days after delivery thereof by the Buyer. If the Seller objects to the
Closing Balance Sheet or Closing Statement for any reason, the Seller shall, on
or before the last day of such 30-day period, so inform the Buyer in writing (a
“Seller’s Objection”), setting forth a specific description of the basis of the
Seller’s determination and the adjustments to the Closing Balance Sheet or
Closing Statement that the Seller believes should be made. If no Seller’s
Objection is received by the Buyer on or before the last day of such 30-day
period, then the Closing Balance Sheet and Closing Statement delivered by the
Buyer shall be final. The Buyer shall have 15 days from its receipt of the
Seller’s Objection to review and respond to the Seller’s Objection.
          1.3.4 If the Seller and the Buyer are unable to resolve all of their
disagreements with respect to the proposed adjustments set forth in the Seller’s
Objection within 15 days following the completion of the Buyer’s review of the
Seller’s Objection, they shall refer any remaining disagreements to the CPA Firm
which, acting as experts and not as arbitrators, shall determine, on the basis
set forth in and in accordance with this Section 1.3, and only with respect to
the remaining differences so submitted, whether and to what extent, if any, the
Closing Balance Sheet and Closing Statement require adjustment. The Buyer and
the Seller shall instruct the CPA Firm to deliver its written determination to
the Buyer and the Seller no later than 30 days after the remaining differences
underlying the Seller’s Objection are referred to the CPA Firm. The CPA Firm’s
determination shall be conclusive and binding upon the Buyer and the Seller. In
resolving any disputed item, the CPA Firm may not assign a value to any disputed
item that is greater than the greatest value claimed by either party or less
than the smallest value claimed by either party for the item. The fees and
disbursements of the CPA Firm shall be borne (i) by the Seller in the proportion
that the aggregate dollar amount of the disputed items that are unsuccessfully
disputed by the Seller (as finally determined by the CPA Firm) bears to the
aggregate dollar amount of all disputed items and (ii) by the Buyer in the
proportion that the aggregate dollar amount of the disputed items that are
successfully disputed by the Seller (as

-2-



--------------------------------------------------------------------------------



 



finally determined by the CPA Firm) bears to the aggregate dollar amount of all
disputed items. For example, if the parties dispute $100,000 of a proposed
adjustment to be paid by the Seller, the CPA Firm determines that such
adjustment should be $40,000 and the CPA Firm’s fees are $50,000, then (i) the
Seller shall pay $20,000 (40%) of such fees and (ii) the Buyer shall pay $30,000
(60%) of such fees. The Buyer and the Seller shall make readily available to the
CPA Firm all relevant books and records and any work papers (including those of
the parties’ respective accountants, to the extent permitted by such
accountants) relating to the Closing Balance Sheet, Closing Statement and the
Seller’s Objection and all other items reasonably requested by the CPA Firm in
connection therewith.
          1.3.5 Upon the final determination of Actual Tangible Net Worth,
Actual Total Assets, Actual Net Working Capital and Actual Company Debt as set
forth in this Section 1.3, the Cash Purchase Price will be reduced on a
dollar-for-dollar basis by (a) the amount, if any, by which Minimum Tangible Net
Worth exceeds Actual Tangible Net Worth; (b) the amount, if any, by which
Minimum Total Assets exceeds Actual Total Assets; (c) the amount, if any, by
which Minimum Net Working Capital exceeds Actual Net Working Capital; (d) the
amount, if any, by which the Actual Company Debt exceeds the Maximum Company
Debt; and (e) the amount, if any, by which (i) the total of actual cash and
Accounts Receivable no older than ninety (90) days, is less than Four Million
Five Hundred Thousand Dollars ($4,500,000) and/or (ii) the net book value of
property, plant and equipment, including, but not limited to trucks, trailers
and other construction equipment is less than Twenty One Million Dollars
($21,000,000); provided that there shall be no duplication of any reduction
required by this Section 1.3. If the Actual Net Working Capital exceeds Six
Million Five Hundred Thousand Dollars ($6,500,000) (the “Maximum Net Working
Capital”), the Cash Purchase Price shall be increased on a dollar-for-dollar
basis by the amount by which the Actual Net Working Capital exceeds the Maximum
Net Working Capital. If any adjustment to the Cash Purchase Price is required by
this Section 1.3, the Seller or the Buyer, as applicable, shall promptly (and in
any event within five Business Days) after the final determination thereof pay
to the other party the purchase price adjustment amount by wire transfer of
immediately available funds to an account designated by such party. For purposes
of clarity, if the net adjustment pursuant to this Section 1.3 results in (i) an
increase to the Purchase Price, the amount of the increase shall be paid by the
Buyer to the Seller; or (ii) a decrease to the Purchase Price, the amount of the
decrease shall be paid by the Seller to the Buyer.
     1.4 The Closing. Subject to the terms and conditions of this Agreement, the
sale and purchase of the Shares contemplated by this Agreement shall take place
at a closing (the “Closing”) to be held on May 30, 2008 (the “Closing Date”),
simultaneously at the offices of the Buyer and the Seller. Upon consummation,
the Closing will be deemed for all purposes to have taken place as of 12:01 a.m.
on the Effective Date, except for the filing of the Company’s Tax Return to be
prepared by the Seller as of the Closing Date and the distribution to the Seller
of the Excluded Assets, which shall be deemed to have occurred as of the Closing
Date.
     1.5 Payments. At the Closing, the Buyer will deliver to the Seller the Cash
Purchase Price (by wire transfer of immediately available federal funds to the
account(s) furnished by the Seller) against delivery to the Buyer of
certificates evidencing the Shares duly endorsed (or accompanied by duly
executed stock transfer powers). The Seller will furnish its account

-3-



--------------------------------------------------------------------------------



 



information to the Buyer in writing not fewer than two Business Days prior to
the scheduled Closing Date.
     1.6 Earn-out.
          1.6.1 In addition to the Cash Purchase Price, and as additional
consideration for the purchase of the Shares, the Buyer shall pay the Seller
contingent cash payments (the “Earn-Out Payments”, and together with the Cash
Purchase Price, the “Purchase Price”) as determined pursuant to this Section 1.6
at the times, in the manner and to the extent Earn-Out Payments are earned
pursuant to the following terms:
          (a) with respect to the Company’s 2008 Earn-out Period EBT, 50% of the
Company’s 2008 Earn-out Period EBT above $3,750,000 will be paid to the Seller.
          (b) with respect to the Company’s 2009 Earn-out Period EBT, 50% of the
Company’s 2009 Earn-out Period EBT above $7,500,000 will be paid to the Seller.
          (c) with respect to the Company’s 2010 Earn-out Period EBT, 50% of the
Company’s 2010 Earn-out Period EBT above $7,500,000 will be paid to the Seller.
          (d) with respect to the Company’s 2011 Earn-out Period EBT, 50% of the
Company’s 2011 Earn-out Period EBT above $7,500,000 will be paid to the Seller.
          (e) with respect to the Company’s 2012 Earn-out Period EBT, 50% of the
Company’s 2012 Earn-out Period EBT above $7,500,000 will be paid to the Seller.
          (f) with respect to the Company’s 2013 Earn-out Period EBT, 50% of the
Company’s 2013 Earn-out Period EBT above $3,750,000 will be paid to the Seller.
          (g) Notwithstanding the foregoing, if the Company’s EBT for any
Earn-out Period is negative taking into account the adjustment to such EBT
resulting from a prior Negative EBT Earn-out Period as set forth in this
subsection 1.6.1(g) (any such year, a “Negative EBT Earn-out Period”), the
Company’s EBT for the subsequent period shall be reduced by the amount by which
EBT for the Negative EBT Earn-out Period was less than zero.
          1.6.2 For purposes of this Section 1.6, the Company’s “Earn-out
Period” shall mean the period commencing on January 1 and ending of December 31
of the relevant year, provided, that (i) the “Earn-out Period” for 2008 shall
commence on July 1, 2008 and end on December 31, 2008 and (ii) the “Earn-out
Period” for 2013 shall commence on January 1, 2013 and end on June 30, 2013.

-4-



--------------------------------------------------------------------------------



 



          1.6.3 For purposes of this Section 1.6, “EBT” means for any Earn-out
Period the sum of (a) the net income or loss generated by the Company’s
operations as they exist on the Effective Date and as they may grow or contract
after the Effective Date in the normal course of business through internal
growth and not through acquisitions or other extraordinary or non-recurring
transactions (the “Existing Operations”), after deduction of all costs,
expenses, interest, taxes, depreciation, amortization, and other proper charges
(including without limitation (i) the cost of any bonuses or incentive payments
earned with respect to the applicable period (excluding any Earn-Out Payment),
(ii) the cost of any equity granted to employees, or other derivative securities
granted during the applicable period, valued in accordance with the Black-Scholl
model and amortized over the vesting period of any equity granted, (iii) the
cost of capitalized leases, amortized over the lease term, calculated in
accordance with GAAP, except for the impact of using tax basis depreciation for
fixed assets and (iv) all interest and amortization with respect to the
Company’s Debt, including all Debt reflected on the Closing Date Balance Sheet)
plus (b) (i) federal, state, or local taxes attributable to the Existing
Operations for such period, in each case as determined in accordance with GAAP,
except for the impact of using tax basis depreciation for fixed assets, and
(ii) any amortization of goodwill solely attributable to the transactions
contemplated hereunder, but only to the extent that such taxes or amortized
goodwill were deducted in determining the Company’s net income or loss. In
determining the costs to be deducted in calculating net income under
subparagraph (a), any costs for services or benefits provided to the Company by
the Buyer or any Affiliate of the Buyer shall not exceed the actual cost of
furnishing such services or benefits.
          1.6.4 Except (i) if there is a disagreement as described in
Section 1.6.6 or (ii) in the case of the Earn-Out Payment for the 2013 Earn-out
Period, which shall be paid on October 15, 2013, the Buyer will pay to the
Seller the Earn-Out Payment with respect to a specific Earn-out Period, if any
Earn-Out Payment is owed, no later than April 15th of the next succeeding year,
at the Buyer’s option (i) in cash in immediately available funds or (ii) in
MasTec, Inc. (“MasTec”) common stock valued at the closing price of the common
stock of MasTec on the New York Stock Exchange composite for the previous
trading day or (iii) in any combination of cash or MasTec common stock. The
maximum number of shares of MasTec common stock that may be issued hereunder is
672,088. If MasTec issues MasTec common stock for some, or any portion, of the
Earn-Out Payment, such shares, at the time of their issuance, will be:
(i) validly authorized shares and (ii) registered for resale pursuant to an
effective registration statement that has been filed with the SEC.
          1.6.5 The Seller will be entitled to the Earn-Out Payments, if earned,
whether or not the Seller remains employed by the Buyer or the Company; provided
that nothing in this Section 1.6 constitutes an agreement or understanding to
employ the Seller for a term of years or otherwise to guarantee the Seller’s
employment with the Buyer or the Company.
          1.6.6 On or prior to March 15th of each year after the expiration of
each Earn-out Period (other than with respect to the Earn-Out Payment for the
2013 Earn-out Period, which will be calculated on or before September 15, 2013),
the Buyer will calculate the Earn-Out Payment, if any, for such period and
provide the Seller with the Buyer’s calculation of the Earn-Out Payment together
with reasonable supporting documentation. For thirty (30) days following the
delivery of the Earn-Out Payment calculation to the Seller (the “Earn-Out Review
Period”), the Seller may review the Earn-Out Payment calculation and other
documentation. The Seller

-5-



--------------------------------------------------------------------------------



 



must notify the Buyer, in writing, of any disagreement with the Earn-Out Payment
calculation or documentation and the basis for the disagreement no later than
the end of the Earn-Out Review Period. If the Seller does not notify the Buyer
of a disagreement by the end of the Earn-Out Review Period, the Earn-Out Payment
calculation prepared by the Buyer will be conclusive. If the Seller timely
notifies the Buyer of a disagreement regarding the Earn-Out calculation and the
parties are unable, through good faith negotiation, to resolve the disagreement
within thirty (30) days after the end of the Earn-Out Review Period, the Buyer
and the Seller shall submit the items in dispute to the CPA Firm (which shall
act as experts and not as arbitrators) for resolution. The Buyer and the Seller
shall instruct the CPA Firm to deliver its written determination to the Buyer
and the Seller no later than 30 days after the dispute is referred to the CPA
Firm. The CPA Firm’s determination shall be conclusive and binding upon the
Buyer and the Seller. In resolving any disputed item, the CPA Firm may not
assign a value to the disputed item that is greater than the greatest value
claimed by either party or less than the smallest value claimed by either party
for the item. The fees and disbursements of the CPA Firm shall be borne (i) by
the Seller in the proportion that the aggregate dollar amount of the disputed
items that are unsuccessfully disputed by the Seller (as finally determined by
the CPA Firm) bears to the aggregate dollar amount of all disputed items and
(ii) by the Buyer in the proportion that the aggregate dollar amount of the
disputed items that are successfully disputed by the Seller (as finally
determined by the CPA Firm) bears to the aggregate dollar amount of all disputed
items. For example, if the parties dispute $1,000,000 of an Earn-Out Payment,
the CPA Firm determines that $400,000 should be included in the Earn-Out Payment
and $600,000 should be excluded and the CPA Firm’s fees are $50,000, then
(i) the Seller shall pay $30,000 (60%) of such fees and (ii) the Buyer shall pay
$20,000 (40%) of such fees. The Buyer and the Seller shall make readily
available to the CPA Firm all relevant books and records and any work papers
(including those of the parties’ respective accountants, to the extent permitted
by such accountants) relating to the determination of the Earn-Out Payment and
all other items reasonably requested by the CPA Firm in connection therewith.
          1.6.7 Following the Closing Date, the Buyer will continue to operate
the Company during the period for which the Seller is entitled to Earn-Out
Payments substantially as previously operated, subject to the business
requirements of the Buyer and its Affiliates taken as a whole. The Buyer will be
permitted, following the Closing Date, to make changes at its sole discretion to
the operations, corporate organization, personnel, accounting practices, and
other aspects of the Company and the Business so long as such changes are made
in good faith, in the best interests of the Company, the Buyer, and their
respective Affiliates or to conform to standard practices applicable generally
to other MasTec Affiliates, and not with the specific intent of reducing amounts
that otherwise would be payable to the Seller.
          1.6.8 The Buyer will not be liable to the Seller for any Earn-Out
Payments accruing for any time period commencing on the earliest date that the
Seller violates any of the provisions of Sections 4.2 or 4.4.

2.   REPRESENTATIONS AND WARRANTIES OF THE SELLER.

     In order to induce the Buyer to enter into and perform this Agreement and
to consummate the Contemplated Transactions, the Seller hereby represents and
warrants to the Buyer as follows:

-6-



--------------------------------------------------------------------------------



 



     2.1 Organization; Predecessors.
          2.1.1 Organization. The Company is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Texas with
full corporate power and authority to carry on its business as it is now being
conducted and to own, operate and lease its properties and assets. The Company
is duly qualified or licensed as a foreign corporation to do business and is in
good standing in every jurisdiction in which the conduct of its business, and
the ownership or lease of its properties, require it to be so qualified or
licensed. The Company has no Subsidiaries and has no obligation to make any
Investments in any Person. The Seller has delivered to the Buyer true, accurate
and complete copies of (x) the Organizational Documents of the Company and
(y) the minute books of the Company which contain records of all meetings held
of, and other actions taken by, its stockholders, Board of Directors and any
committees appointed by its Board of Directors.
          2.1.2 Predecessors. Schedule 2.1.2 sets forth a list of (a) any Person
that has ever merged with or into the Company, (b) any Person a majority of
whose capital stock (or similar outstanding ownership interests) has ever been
acquired by the Company, (c) any Person all or substantially all of whose assets
have ever been acquired by the Company and (d) any prior names of the Company or
any Person described in clauses (a) through (c) (each such Person, a
“Predecessor”).
     2.2 Capitalization of the Company; Title to Shares.
          2.2.1 Outstanding Capital Stock. The authorized capital stock of the
Company is as set forth on Schedule 2.2. The Company’s Common Stock is its only
class of capital stock. All of the outstanding shares of the capital stock of
the Company have been duly authorized, validly issued, and are fully paid and
non-assessable. None of the outstanding shares of Common Stock are subject to,
nor were they issued in violation of, any purchase option, call option, right of
first refusal or offer, preemptive right, subscription right or any similar
right. The Company has not violated the 1933 Act, any state “blue sky” or
securities laws, any other similar Legal Requirement or any preemptive or other
similar rights of any Person in connection with the issuance or redemption of
any of its capital stock. Except for the Shares, no shares of voting or
non-voting capital stock, other equity interests, or other voting securities of
the Company are issued, reserved for issuance or outstanding. There are no
bonds, debentures, notes, other Debt or any other securities of the Company with
voting rights (or convertible into, or exchangeable for, securities with voting
rights) on any matters on which stockholders of the Company may vote.
          2.2.2 Ownership. The shares of treasury stock held by the Company is
set forth on Schedule 2.2. All of the Shares are held of record and beneficially
owned by the Seller free and clear of all Encumbrances. The Seller has full
right, power and authority to transfer and deliver to the Buyer valid title to
the Shares, free and clear of all Encumbrances. Immediately following the
Closing, the Buyer will be the record and beneficial owner of the Shares, and
will have good and marketable title to the Shares, free and clear of all
Encumbrances. The assignments, endorsements, stock powers and other instruments
of transfer delivered by the Seller to the Buyer at Closing will be sufficient
to transfer the Seller’s entire interest, legal and beneficial, in the Shares to
the Buyer. The Seller has delivered to the Buyer true, accurate and

-7-



--------------------------------------------------------------------------------



 



complete copies of the stock ledger (or similar register) of the Company which
reflects all issuances, transfers, repurchases and cancellations of shares of
its capital stock.
          2.2.3 Encumbrances, etc. Except as set forth set forth on
Schedule 2.2, there are no outstanding securities, options, warrants, calls,
rights, convertible or exchangeable securities or Contractual Obligations of any
kind (contingent or otherwise) to which the Company is a party or by which it is
bound obligating the Company to issue, deliver or sell, or cause to be issued,
delivered or sold, additional shares of capital stock or other voting securities
of the Company or obligating the Company to issue, grant, extend or enter into
any such security, option, warrant, call, right or Contractual Obligation. There
are no outstanding obligations of the Company (contingent or otherwise) to
repurchase, redeem or otherwise acquire any shares of capital stock (or options
or warrants to acquire any such shares) of the Company. There are no
stock-appreciation rights, stock-based performance units, “phantom” stock rights
or other Contractual Obligations or obligations of any character (contingent or
otherwise) pursuant to which any Person is or may be entitled to receive any
payment or other value based on the revenues, earnings or financial performance
or other attribute of the Company or the Business or the Assets or calculated in
accordance therewith or to cause the Company to file a registration statement
under the 1933 Act, or which otherwise relate to the registration of any
securities of the Company. Except as set forth on Schedule 2.2, there are no
voting trusts, proxies or other Contractual Obligations of any character to
which the Company or the Seller is a party or by which either of them is bound
with respect to the issuance, holding, acquisition, voting or disposition of any
shares of capital stock or similar interests of the Company. There are no
existing Contractual Obligations between the Seller on the one hand, and any
other Person, on the other hand, regarding the Shares.
     2.3 Power and Authorization. The execution, delivery and performance by the
Seller of this Agreement and the consummation of the Contemplated Transactions
are within the power and authority of the Seller. This Agreement has been duly
executed and delivered by the Seller and is a legal, valid and binding
obligation of the Seller, Enforceable against the Seller in accordance with its
terms.
     2.4 Authorization of Governmental Authorities. No action by (including any
authorization, consent or approval), or in respect of, or filing with, any
Governmental Authority is required for, or in connection with, the valid and
lawful (a) execution, delivery and performance by the Seller of this Agreement
or (b) the consummation of the Contemplated Transactions by the Seller,
provided, that, the Seller makes no representation or warranty regarding the
applicability of or the need to comply with the Hart-Scott-Rodino Premerger
Notification Act, 15 U.S.C. 18a.
     2.5 Noncontravention. Except as disclosed on Schedule 2.5, neither the
execution, delivery and performance by the Seller of this Agreement nor the
consummation of the Contemplated Transactions will:
          (a) violate any provision of any Legal Requirement applicable to the
Seller or the Company;

-8-



--------------------------------------------------------------------------------



 



          (b) result in a breach or violation of, default under, or give rise to
a right for any third-party to terminate or any prepayment penalty under any
Contractual Obligation of the Seller or the Company;
          (c) result in the creation or imposition of an Encumbrance upon, or
the forfeiture of, any Asset;
          (d) result in a breach or violation of, or default under, the
Organizational Documents of the Company; or
          (e) require any action by (including any authorization, consent or
approval) or in respect of (including notice to), any Person under any
Contractual Obligation of the Company or the Seller.
     2.6 Financial Statements.
          2.6.1 Financial Statements. Attached as Schedule 2.6 is a copy of
(a) the balance sheet of the Company as of April 30, 2008 (the “Most Recent
Balance Sheet,” and the “Most Recent Balance Sheet Date”) and the related
statement of income of the Company for the three months then ended (together
with the Most Recent Balance Sheet, the “Interim Financials”) and the reviewed
balance sheets of the Company as of January 31, 2008, 2007, 2006 and 2005 and
the related reviewed statements of income of the Company for the fiscal years
then ended, accompanied in each case by any notes thereto and the report of the
independent registered certified public accounting firm (collectively, the
“Reviewed Financials”, and together with the Interim Financials, the
“Financials”). Since the Most Recent Balance Sheet Date, (i) the Company has not
distributed, sold or otherwise disposed of any property or other assets other
than in the Ordinary Course of Business, except for the distribution of the
excluded assets set forth on Schedule 2.6.1 (the “Excluded Assets”) and (ii) the
Company has not made or granted any cash distributions or dividends.
          2.6.2 Compliance with GAAP, etc. The Financials (a) are complete and
correct and were prepared in accordance with the books and records of the
Company and (b) have been prepared in accordance with GAAP, except for the
impact of using tax basis depreciation for fixed assets, subject, in the case of
the Interim Financials, to normal month-end adjustments, the effect of which
will not, individually or in the aggregate, be materially adverse to the
Company. With respect to the Interim Financials, the absence of notes, if
presented, would not differ materially from those included in the Reviewed
Financials. The Financials fairly present the financial position of the Company
as at the respective dates thereof and the results of the operations of the
Company for the respective periods covered thereby, except that the Most Recent
Balance Sheet reflects the distribution of the Excluded Assets but does not
reflect any accrued Tax liabilities in connection therewith. The Company’s
utilization of the percentage of completion methodology is in conformity with
GAAP. The gross profit and gross profit percentage of jobs currently in process
have been properly recognized in accordance with GAAP. The Financials contain
adequate reserves for the realization of all Assets and for all reasonably
anticipated Liabilities in accordance with GAAP. The Company maintains adequate
internal controls to assure the proper recording of all Assets, Liabilities and
transactions in the Company’s records and books of account and to safeguard the
Company’s Assets.

-9-



--------------------------------------------------------------------------------



 



     2.7 Absence of Undisclosed Liabilities. The Company has no Liabilities
except for (a) Liabilities set forth on the face of the Most Recent Balance
Sheet and (b) Liabilities incurred in the Ordinary Course of Business since the
Most Recent Balance Sheet Date (none of which results from, arises out of, or
relates to any breach or violation of, or default under, a Contractual
Obligation or Legal Requirement and none of which constitutes a Material Adverse
Effect) and to the Seller’s Knowledge no facts or circumstances exist that could
result in any such Liability.
     2.8 Absence of Certain Developments. Except as set forth on Schedule 2.8,
since the Most Recent Balance Sheet Date, the Business has been conducted in the
Ordinary Course of Business and:
          (a) the Company has not (i) except for an amendment dated May 27,
2008, amended its Organizational Documents, (ii) amended any term of its
outstanding capital stock or (iii) issued, sold, granted, or otherwise disposed
of, its capital stock;
          (b) the Company has not become liable in respect of any Guarantee nor
has it incurred, assumed or otherwise become liable in respect of any Debt,
except for borrowings in the Ordinary Course of Business under credit facilities
in existence on the Most Recent Balance Sheet Date;
          (c) the Company has not sold, transferred or otherwise disposed of any
of its Assets, except in the Ordinary Course of Business and the distribution of
the Excluded Assets;
          (d) the Company has not permitted any of its Assets to become subject
to an Encumbrance other than a Permitted Encumbrance;
          (e) the Company has not made or committed to make any capital
expenditure except in the Ordinary Course of Business;
          (f) the Company has not (i) made any declaration, setting aside or
payment of any dividend or other distribution with respect to, or any
repurchase, redemption or other acquisition of, any of its Common Stock or
(ii) entered into, or performed, any transaction with, or for the benefit of,
the Seller or any Affiliate of the Seller, except the distribution of the
Excluded Assets;
          (g) there has been no material loss, destruction, damage or eminent
domain taking (in each case, whether or not insured) affecting the Business or
any material Asset;
          (h) the Company has not increased the Compensation payable or paid,
whether conditionally or otherwise, to (i) any employee, consultant, independent
contractor or agent other than in the Ordinary Course of Business, (ii) any
director or officer of the Company or (iii) the Seller or any Affiliate of the
Seller;
          (i) the Company has not entered into any Contractual Obligation
providing for the employment or consultancy of any Person on a full-time, part-
time, consulting or other basis other than in the Ordinary Course of Business or
otherwise providing Compensation or other benefits to any officer or director;

-10-



--------------------------------------------------------------------------------



 



          (j) the Company has not made any change in its methods of accounting
or accounting practices (including with respect to reserves) or its pricing
policies, payment or credit practices or failed to pay any creditor any amount
owed to such creditor when due or granted any extensions of credit other than in
the Ordinary Course of Business;
          (k) the Company has not made, changed or revoked any material Tax
election, elected or changed any method of accounting for Tax purposes, settled
any Action in respect of Taxes or entered into any Contractual Obligation in
respect of Taxes with any Governmental Authority;
          (l) the Company has not terminated or closed any Facility, business or
operation;
          (m) none of the customers or suppliers required to be disclosed on
Schedule 2.21 has canceled, terminated or, to the Seller’s Knowledge, otherwise
altered (including any reduction in the rate or amount of sales or purchases or
change to the supply or credit terms, as the case may be) or notified the
Company of any intention to do any of the foregoing or otherwise threatened in
writing to cancel, terminate or materially alter (including any reduction in the
rate or amount of sales or purchases, as the case may be) its relationship with
the Company;
          (n) no insurer (i) has questioned, denied or disputed (or otherwise
reserved its rights with respect to) the coverage of any claim pending under any
Liability Policy or (ii) has provided any notice of cancellation or any other
indication that it plans to cancel any Liability Policy or raise the premiums or
materially alter the coverage under any Liability Policy;
          (o) the Company has not adopted any Employee Plan or increased any
benefits under any Employee Plan;
          (p) the Company has not written off as uncollectible any Accounts
Receivable or written up or written down any of its material Assets or revalued
its Inventory;
          (q) the Company has not failed to make any scheduled capital
expenditures or investments or failed to pay trade accounts payable or any other
Liability when due;
          (r) the Company has not failed to maintain or properly repair any of
its Assets;
          (s) the Company has not entered into any Contractual Obligation to do
any of the things referred to elsewhere in this Section 2.8; and

-11-



--------------------------------------------------------------------------------



 



          (t) to the Seller’s Knowledge, no event or circumstance has occurred
which has had, will have or may have, a Material Adverse Effect.
     2.9 Debt; Guarantees. The Company has no Liabilities in respect of Debt
except as set forth on Schedule 2.9. For each item of Debt, Schedule 2.9
correctly sets forth the debtor, the principal amount of the Debt as of the
Effective Date, the creditor, the maturity date and the collateral, if any,
securing the Debt. The Company has no Liability in respect of a Guarantee of any
Liability of any other Person.
     2.10 Assets.
          2.10.1 Ownership of Assets. The Company has sole and exclusive, good
and marketable title to, or, in the case of property held under a lease or other
Contractual Obligation, a sole and exclusive, Enforceable leasehold interest in,
or right to use, all of its properties, rights and assets, whether real or
personal and whether tangible or intangible, including all Assets reflected in
the Most Recent Balance Sheet or acquired after the Most Recent Balance Sheet
Date (except for such Assets which have been sold or otherwise disposed of since
the Most Recent Balance Sheet Date in the Ordinary Course of Business)
(collectively, the “Assets”). Except as disclosed on Schedule 2.10, none of the
Assets is subject to any Encumbrance other than Permitted Encumbrances.
          2.10.2 Sufficiency of Assets. The Assets comprise all of the assets,
properties and rights of every type and description, whether real or personal,
tangible or intangible, used or necessary to conduct the Business and are
adequate to conduct the Business.
     2.11 Accounts Receivable. All Accounts Receivable, unbilled invoices, costs
in excess of billings, work in process and other amounts (“Receivables”)
reflected on the Most Recent Balance Sheet and in the records and books of
account of the Company since the Most Recent Balance Sheet Date through the
Closing as being due to the Company have arisen in the Ordinary Course of
Business, represent legal, valid, binding and enforceable obligations to the
Company and, subject only to consistently recorded reserves for bad debts
established as of a date prior to the Closing Date in a manner consistent with
past practice, have been, or will be, collected or are, or will be, collectible
in the aggregate recorded amounts thereof in accordance with their terms (and in
no event later than the 90th day following the Effective Date, except for
amounts representing retainage, which shall be collected when due) and, to the
Seller’s Knowledge, are not and will not be subject to any contests, claims,
counterclaims or setoffs. There has been no material adverse change since the
Most Recent Balance Sheet Date in the amount or collectability of the
Receivables due the Company or the related provisions or reserves from that
reflected in the Most Recent Balance Sheet. Except as set forth in
Schedule 2.11, (i) no account debtor or note debtor is delinquent for payments
in excess of $50,000 or for more than ninety (90) days, (ii) no account debtor
or note debtor has refused or, to the Seller’s Knowledge, threatened to refuse
to pay its obligations to the Company for any reason, or has otherwise made a
claim to set-off or similar claim, and (iii) to the Seller’s Knowledge no
account debtor or note debtor is insolvent or bankrupt.

-12-



--------------------------------------------------------------------------------



 



     2.12 Real Property.
          2.12.1 The Company owns no real property. Schedule 2.12 describes each
leasehold interest in real property leased, subleased by, licensed or with
respect to which a right to use or occupy has been granted to or by the Company
(such leased real property is referred to as the “Real Property”), and specifies
the lessor(s) of such leased property and identifies each lease or any other
Contractual Obligation under which such property is leased (the “Real Property
Leases”). Except as described on Schedule 2.12 there are no written or oral
subleases, licenses, concessions, occupancy agreements or other Contractual
Obligations granting to any other Person the right of use or occupancy of the
Real Property and there is no Person (other than any lessee(s) of leased Real
Property) in possession of the leased Real Property. With respect to each Real
Property Lease that is a sublease, to the Seller’s Knowledge, the
representations and warranties set forth in Sections 2.19.2 and 2.19.3 are true
and correct with respect to the underlying lease.
          2.12.2 The Real Property Leases do not impose material restrictions on
any portion of the Business that materially interfere with the Business. The
Company is not obligated to pay any leasing or brokerage commission as a result
of the Contemplated Transactions. There is no pending or, to the Seller’s
Knowledge, threatened eminent domain taking affecting any of the Real Property.
The Seller has delivered to the Buyer true, correct and complete copies of the
Real Property Leases including all amendments, modifications, notices or
memoranda of lease thereto and all estoppel certificates or subordinations,
non-disturbance and attornment agreements related thereto.
          2.12.3 None of the Facilities currently existing on the Real Property
encroaches upon, and any Facilities under construction on the Real Property will
not encroach upon, the real property of any other Person. No facility of any
other Person encroaches upon the Real Property. Each Facility is supplied with
utilities and other services (including gas, electricity, water, drainage,
sanitary sewer, storm sewer, fire protection and telephone) necessary for the
operation of such Facility as the same is currently operated or proposed to be
operated. Each parcel of Real Property abuts on, and has direct vehicular access
to, a public road, or has access to a public road via a permanent, irrevocable
appurtenant easement benefiting the parcel of Real Property, in each case, to
the extent necessary for the conduct of the Business.
          2.12.4 All Permits necessary in connection with the construction upon,
and present use and operation of, the Real Property and the lawful occupancy
thereof have been issued by the appropriate Governmental Authorities. The
current use of the Real Property is in accordance with the certificates of
occupancy relating thereto and the terms of any such Permits. All such Permits
will continue in full force and effect immediately after giving effect to the
Contemplated Transactions. The Real Property and its current use, occupancy and
operation by the Company and the Facilities located thereon do not
(a) constitute a nonconforming use under any applicable building, zoning,
subdivision or other land use or similar Legal Requirements or (b) otherwise
violate or conflict with any covenants, conditions, restrictions or other
Contractual Obligations, including the requirements of any applicable
Encumbrances thereto. Except as set forth on Schedule 2.12, neither the Company
nor any Predecessor (a) is in violation of any Legal Requirement relating to
Real Property, including setback requirements, zoning restrictions and
ordinances, building, life, access, safety, health and fire codes and ordinances
affecting the Real Property, or (b) has received notice of any eminent domain,
condemnation or similar proceeding pending or, to the Seller’s Knowledge,
threatened, or any Government Order relating thereto.

-13-



--------------------------------------------------------------------------------



 



The Real Property is not located within any flood plain or subject to any
similar type of restriction for which any Permits necessary to the use thereof
have not been obtained.
     2.13 Equipment. All of the fixtures and other improvements to the Real
Property included in the Assets (including any Facilities) and all of the
tangible personal property other than inventory included in the Assets (the
“Equipment”) (a) are adequate and suitable for their present and intended uses,
(b) are in good working order, operating condition and state of repair,
reasonable wear and tear excepted, (c) have no defects (whether patent or
latent) and (d) have been maintained in accordance with normal industry
practice.
     2.14 Intellectual Property.
          2.14.1 Schedule 2.14 identifies all Intellectual Property owned or
used by the Company in the Business, including, without limitation, all
Intellectual Property with respect to Company Technology, and lists: (a) all
registered Intellectual Property which has been issued to or is otherwise owned
by the Company or that relates to or is otherwise used by the Company in the
Business, and (b) each Contractual Obligation which the Company or the Seller
has granted or has been granted rights to any Intellectual Property or to which
any of them is otherwise bound to any third party. The Company has no pending
application for registration which the Company has made or otherwise owns with
respect to any Intellectual Property. True, accurate and complete copies of all
such Contractual Obligations, as amended or otherwise modified and in effect,
have been provided to the Buyer by the Seller, as well as true, accurate and
complete copies of all other written documentation evidencing ownership and
prosecution (if applicable) of each such item. All such Contractual Obligations
are in full force and effect. To the Seller’s Knowledge, there does not exist
any claim, allegation, or basis for any claim or allegation, that any
Intellectual Property owned or otherwise used by the Company is invalid or
unenforceable or that the Company’s rights with respect thereto are subject to
claims or defenses that would impair or preclude enforcement of such rights,
including, without limitation, misuse, laches, acquiescence, statute of
limitations, abandonment or fraudulent registration. Schedule 2.14 also
identifies each trade name, trade dress and unregistered trademark or service
mark used by the Company or in connection with the Business or the Company
Technology.
          2.14.2 The Company is the sole owner of all rights, title and interest
in and to all Intellectual Property with respect to, or has the right to use as
specified in Schedule 2.14, all the Company Technology free and clear of any
Encumbrances. The Company has the right to use all other Technology and
Intellectual Property used in the Business as currently conducted and as
currently contemplated to be conducted in the future. The Intellectual Property
identified on Schedule 2.14 constitutes all Intellectual Property that is used
in the Business and all Intellectual Property necessary for the conduct of the
Business as currently conducted and as currently contemplated to be conducted in
the future.
          2.14.3 Neither the Company nor any Predecessor (a) has, nor has the
conduct of the Business, interfered with, infringed upon, misappropriated,
diluted or otherwise violated or come into conflict with any Intellectual
Property rights of third parties or (b) has received any charge, complaint,
claim, demand, or notice alleging any such interference, infringement,
misappropriation, dilution or other violation or conflict (including, without
limitation, any claim that it must obtain a license or refrain from using any
Intellectual Property rights of any third

-14-



--------------------------------------------------------------------------------



 



party in connection with the conduct of the Business or the use of the Company
Technology, or, with respect to any other Technology used in the Business, that
it must obtain a license that it does not already possess or refrain from using
same). To the Seller’s Knowledge, there does not exist any basis for any such
claim or allegation. To the Seller’s Knowledge, no third party has interfered
with, infringed upon, misappropriated, diluted or otherwise violated or come
into conflict with any Company Technology or any of the Company’s other
Intellectual Property. No claim or legal proceeding involving any Intellectual
Property Right by or against the Company is pending or, to the Seller’s
Knowledge, has been threatened. Except as otherwise specified in Schedule 2.14,
the Company is not bound by any Contractual Obligation containing any covenant
or other provision relating to Intellectual Property that in any way limits or
restricts the ability of the Company to use, exploit, assert, or enforce any of
its Intellectual Property or conduct the Business anywhere in the world.
          2.14.4 Except for that Software described in Schedule 2.14, the
Company Software constitutes all the Software necessary to conduct the Business
as currently conducted by the Company and as currently contemplated to be
conducted in the future.
          2.14.5 With respect to each item of the Company Technology or other
Technology or Intellectual Property used in the Business:
          (a) the Company possesses all right, title, and interest in and to
such item, or has the right to use same, free and clear of any Encumbrance and
its use thereof;
          (b) such item is not subject to any outstanding Government Order, and
no Action is pending or threatened, which challenges the legality, validity,
enforceability, use or ownership of such item; and
          (c) the Company has not agreed to and does not otherwise have a
Contractual Obligation to indemnify any Person for or against any interference,
infringement, misappropriation or other conflict with respect to such item.
          2.14.6 Schedule 2.14 identifies each item of Technology that any
Person other than the Company owns and that is used by the Company or in
connection with the Business pursuant to any license, sublicense or other
Contractual Obligation (the “Licenses”). Except as disclosed on Schedule 2.14,
there are no royalties for the use of any such Technology. The Company has made
available to the Buyer true, accurate and complete copies of all of the
Licenses, in each case, as amended or otherwise modified and in effect, and each
of such Licenses is in full force and effect, is valid and enforceable in
accordance with its terms and no party thereto is in breach of any of the terms
thereof. With respect to each such item identified on Schedule 2.14: (a) such
item is not subject to any outstanding Government Order, and no Action is
pending or threatened which challenges the legality, validity or enforceability
of such item and (b) neither the Seller nor the Company has granted any
sublicense or similar right with respect to any License covering such item.
     2.15 Legal Compliance; Illegal Payments; Permits.

-15-



--------------------------------------------------------------------------------



 



          2.15.1 Compliance. The Company is not in breach or violation of, or
default under, and since December 31, 2003 has not been in breach or violation
of, or default under:
          (a) its Organizational Documents nor, to the Seller’s Knowledge, is
there a basis which could constitute such a breach, violation or default; or
          (b) any material Legal Requirement nor, to the Seller’s Knowledge, is
there a basis which could constitute such a breach, violation or default, except
for breaches, violations or defaults which have not had, will not have and are
not reasonably likely to have, a Material Adverse Effect.
          2.15.2 Anti-Corruption. To the Seller’s Knowledge, no agent,
affiliate, employee or other Person associated with or acting on behalf of the
Company directly or indirectly, has offered to pay or provide or has paid or
provided anything of value in the form of any unlawful contribution, gift,
entertainment or other unlawful expense to any Person for the purpose of gaining
or retaining business or obtaining any unfair advantage, nor made any bribe,
rebate, payoff, influence payment, kickback or other similar unlawful payment.
          2.15.3 Permits. The Company has been duly granted all Permits under
all Legal Requirements necessary for the conduct of the Business.
Schedule 2.15.3 describes each Permit affecting, or relating to, the Assets or
the Business together with the Governmental Authority or other Person
responsible for issuing such Permit. Except as disclosed on Schedule 2.15.3,
(a) the Permits are valid and in full force and effect, (b) the Company is not
in breach or violation of, or default under, any such Permit, and, to the
Seller’s Knowledge, no basis exists which, with notice or lapse of time or both,
would constitute any such breach, violation or default and (c) the Permits will
continue to be valid and in full force and effect, on identical terms following
the consummation of the Contemplated Transactions.
          2.15.4 Additional Compliance Representations.
          (a) No petition under the federal bankruptcy laws or any state
insolvency law has been filed by or against, or a receiver, fiscal agent or
similar officer appointed by a court for the business or property of, (i) the
Seller, or the Company, (ii) any partnership in which the Seller, or the Company
was a general partner at or within two years before the date of this Agreement,
or (iii) any corporation or business association of which the Seller was an
executive officer at or within two years before the date of this Agreement.
          (b) Neither the Seller, within the last five (5) years, nor the
Company has been convicted in a criminal proceeding (excluding traffic
violations and other minor offenses) nor is the Seller or the Company a named
subject or target of a pending criminal proceeding or investigation.
          (c) Neither the Seller nor the Company has been the subject of any
order, judgment or decree, not subsequently reversed, suspended or vacated, of
any court of competent jurisdiction, permanently or temporarily enjoining the
Seller or the Company from, or otherwise limiting the Seller’s or the Company’s
involvement in, any of the following activities:

-16-



--------------------------------------------------------------------------------



 



          (i) acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other Person regulated by the Commodity Futures
Trading Commission, or as an associated Person of any of the foregoing, or as an
investment adviser, underwriter, broker or dealer in securities, or as an
affiliated Person, director or employee of any investment company, bank, savings
and loan association or insurance company, or engaging in or continuing any
conduct or practice in connection with such activity;
          (ii) engaging in any type of business practice; or
          (iii) engaging in any activity in connection with the purchase or sale
of any security or commodity, or in connection with any violation of federal or
state securities laws or federal commodities laws.
          (d) Neither the Seller nor the Company has been the subject of any
order, judgment or decree, not subsequently reversed, suspended or vacated, of
any federal or state authority barring, suspending or otherwise limiting for
more than sixty (60) days the Seller’s or the Company’s right to engage in any
activity described in subparagraph (c) above, or to be associated with Persons
engaged in any such activity.
          (e) Neither the Seller nor the Company has been found by a court of
competent jurisdiction in a civil action or by the Securities and Exchange
Commission (“SEC”) to have violated any federal or state securities law, and the
judgment in such civil action or finding by the SEC has not been subsequently
reversed, suspended or vacated.
          (f) Neither the Seller nor the Company has been found by a court of
competent jurisdiction in a civil action or by the Commodities Futures Trading
Commission to have violated any federal commodities law, and the judgment in
such civil action or finding by the Commodity Futures Trading Commission has not
been subsequently reversed, suspended or vacated.
          (g) Neither the Seller nor the Company has been involved in any of the
following matters: (a) making any political contributions that would be illegal
under any law; (b) the disbursement or receipt of funds of the Company outside
the normal system of accountability; (c) payments, whether direct or indirect,
to or from foreign or domestic governments, officials, employees or agents for
purposes other than the satisfaction of lawful obligations, or any transaction
which has as its intended effect the transfer of assets of the Seller, or the
Company for the purpose of effecting such payment; (d) the improper or
inaccurate recording of payments and receipts on the books of the Company; or
(e) any other matters of similar nature involving disbursements of assets of the
Company.

-17-



--------------------------------------------------------------------------------



 



     2.16 Inventories. The Company maintains sufficient Inventory in the
Ordinary Course of Business to conduct the Business consistent with past
practices. The Inventory of the Company reflected on the Most Recent Balance
Sheet and in the records and books of account of the Company since the Most
Recent Balance Sheet Date are of a quality and a quantity usable or saleable, as
the case may be, in the Ordinary Course of Business. The Company has sole
custody and control of and maintains adequate insurance coverage on all
materials, supplies, parts or other assets delivered to the Company by or on
behalf of its customers for use in connection with projects the Company is
undertaking for such customers (the “Customer Assets”); none of the Customer
Assets have been damaged, lost, stolen, or otherwise suffered a material
diminution in value from the time of receipt by the Company; and the Company has
not received notice of any claim, loss, or damage related to the Customer
Assets.
     2.17 Employee Benefit Plans.
          (a) Schedule 2.17(a) contains a true and complete list of each
“employee benefit plan” (within the meaning of Section 3(3) of ERISA, including,
without limitation, multiemployer plans within the meaning of Section 3(37) of
ERISA), and all stock purchase, stock option, severance, employment,
change-in-control, fringe benefit, collective bargaining, bonus, incentive,
deferred compensation, employee loan and all other employee benefit plans,
agreements, programs, policies or other arrangements, whether or not subject to
ERISA (including any funding mechanism therefor now in effect or required in the
future as a result of the Contemplated Transactions or otherwise), whether
formal or informal, oral or written, legally binding or not, under which (i) any
current or former employee, director or consultant of the Company (the “Company
Employees”) has any present or future right to benefits and which are
contributed to, sponsored by or maintained by the Company or (ii) the Company
has had, has or may have any actual or contingent present or future liability or
obligation. All such plans, agreements, programs, policies and arrangements
shall be collectively referred to as the “Employee Plans”.
          (b) With respect to each Employee Plan, the Seller has provided to the
Buyer a current, accurate and complete copy (or, to the extent no such copy
exists, an accurate description) thereof and, to the extent applicable: (i) any
contracts or agreements relating to any Employee Plan, including, without
limitation all trust agreements, insurance or annuity contracts, investment
management agreements, record keeping agreements and other material documents or
instruments related thereto; (ii) the most recent determination letter, if
applicable; (iii) any summary plan description and other written communications
(or a description of any oral communications) by the Company to the Company
Employees concerning the extent of the benefits provided under a Employee Plan;
(iv) a summary of any proposed amendments or changes anticipated to be made to
the Employee Plans at any time within the twelve months immediately following
the date hereof; and (v) for the three most recent years (A) the Form 5500 and
attached schedules, (B) reviewed financial statements, (C) actuarial valuation
reports and (D) any non-discrimination testing results.

-18-



--------------------------------------------------------------------------------



 



          (c) Each Employee Plan has been established and administered in
accordance with its terms, and in compliance with the applicable provisions of
ERISA, the Code and other applicable laws, rules and regulations; (ii) each
Employee Plan which is intended to be qualified within the meaning of Section
401(a) of the Code is so qualified and has received a favorable determination
letter as to its qualification, and nothing has occurred, whether by action or
failure to act, that could reasonably be expected to cause the loss of such
qualification; (iii) no event has occurred and no condition exists that would
subject the Company, either directly or by reason of its affiliation with any
member of its “Controlled Group” (defined as any organization which is a member
of a controlled group of organizations within the meaning of Sections 414(b),
(c), (m) or (o) of the Code), to any tax, fine, lien, penalty or other liability
imposed by ERISA, the Code or other applicable laws, rules and regulations;
(iv) for each Employee Plan with respect to which a Form 5500 has been filed, no
material change has occurred with respect to the matters covered by the most
recent Form since the date thereof; (v) no “reportable event” (as such term is
defined in Section 4043 of the Code) that could reasonably be expected to result
in any liability; (vi) no nonexempt “prohibited transaction” (as such term is
defined in Section 406 of ERISA and Section 4975 of the Code) or “accumulated
funding deficiency” (as such term is defined in Section 302 of ERISA and
Section 412 of the Code (whether or not waived)) has occurred with respect to
any Employee Plan; (vii) there is no present intention that any Employee Plan be
materially amended, suspended or terminated, or otherwise modified to adversely
change benefits (or the levels thereof) under any Employee Plan at any time
within the twelve months immediately following the date hereof; (viii) no
Employee Plan is a split-dollar life insurance program or otherwise provides for
loans to executive officers (within the meaning of the Sarbanes-Oxley Act of
2002); and (ix) the Company has not incurred any current or projected liability
in respect of post-employment or post-retirement health, medical or life
insurance benefits for current, former or retired employees of the Company,
except as required to avoid an excise tax under Section 4980B of the Code or
otherwise except as may be required pursuant to any other applicable law.
          (d) No Employee Plan is an “employee pension benefit plan” (within the
meaning of Section 3(2) of ERISA) subject to Title IV of ERISA, and the Company
has no obligation to contribute, and has not incurred any actual or contingent
liability or obligation (including, without limitation, any obligation to make
any contribution) to or in respect of any such plan. No Employee Plan is a
“multiemployer plan” (as defined in Section 4001(a)(3) of ERISA), and neither
the Company nor any member of its Controlled Group has at any time sponsored or
contributed to, or has or had any actual or contingent liability or obligation
to or in respect of, any multiemployer plan.
          (e) With respect to each Employee Plan, (i) no actions, suits or
claims (other than routine claims for benefits in the ordinary course) are
pending or to the Seller’s Knowledge threatened; (ii) to the Seller’s Knowledge
no facts or circumstances exist that could give rise to any such actions, suits
or claims; (iii)

-19-



--------------------------------------------------------------------------------



 



no written or oral communication has been received from the Pension Benefit
Guaranty Corporation (the “PBGC”) in respect of any Employee Plan subject to
Title IV of ERISA concerning the funded status of any such plan or any transfer
of assets and liabilities from any such plan in connection with the transactions
contemplated herein; and (iv) no administrative investigation, audit or other
administrative proceeding by the Department of Labor, the PBGC, the Internal
Revenue Service (the “IRS”) or other governmental agencies are pending, in
progress or to the Seller’s Knowledge threatened (including, without limitation,
any routine requests for information from the PBGC).
          (f) No Employee Plan or Legal Requirement exists that, as a result of
the execution of this Agreement, shareholder approval of this Agreement, or the
Contemplated Transactions (whether alone or in connection with any subsequent
event(s)), could (i) result in severance pay, termination indemnity or any
similar payment or any increase in severance pay, termination indemnity or any
similar payment, (ii) accelerate the time of payment or vesting or result in any
payment or funding (through a grantor trust or otherwise) of compensation or
benefits under, increase the amount payable or result in any other material
obligation pursuant to, any of the Employee Plans, (iii) limit or restrict the
right of the Company to merge, amend or terminate any of the Employee Plans,
(iv) cause the Company to record additional compensation expense on its income
statement with respect to any outstanding stock option or other equity-based
award, or (v) result in payments under any of the Employee Plans which would not
be deductible under Section 280G of the Code.
          (g) There has been no amendment to, written interpretation of or
announcement (whether or not written) by the Company relating to, or any change
in employee participation or coverage under, any Employee Plan that would
increase the expense of maintaining such Employee Plan above the level of the
expense incurred in respect thereof for the most recent fiscal year ended prior
to the date hereof.
          (h) No compensation under any Employee Plan subject to Section 409A of
the Code is or has been required to be includible in the gross income of any
participant or beneficiary by reason of Section 409A(a)(i)(A) of the Code or is
or has been subject to any additional tax under Section 409A(a)(i)(B) of the
Code, and no amounts are or have been includible in any participants or
beneficiaries by reason of Section 409A(b) of the Code.
     2.18 Environmental Matters. Except as set forth in Schedule 2.18,  the
Company and its Predecessors are, and have been, in compliance with all
Environmental Laws, (b) there has been no release or threatened release of any
pollutant, petroleum or any fraction thereof, contaminant or toxic or hazardous
material (including toxic mold), substance or waste (each a “Hazardous
Substance”) on, upon, into or from any site currently or, to the Seller’s
Knowledge, heretofore owned, leased or otherwise used by the Company or a
Predecessor, (c) there have been no Hazardous Substances generated by the
Company or a Predecessor that have been disposed of or come to rest at any site
that has been included in any published U.S. federal, state

-20-



--------------------------------------------------------------------------------



 



or local “superfund” site list or any other similar list of hazardous or toxic
waste sites published by any Governmental Authority in the United States or in
any other location throughout the world, (d) there are no underground storage
tanks located on, no PCBs (polychlorinated biphenyls) or PCB-containing
Equipment used or stored on, and no hazardous waste as defined by the Resource
Conservation and Recovery Act stored on, any site owned or operated by the
Company or a Predecessor, except for the storage of hazardous waste in
compliance with Environmental Laws and (e) the Seller has made available to the
Buyer true, accurate and complete copies of all environmental records, reports,
notifications, certificates of need, permits, pending permit applications,
correspondence, engineering studies, and environmental studies or assessments,
in each case as amended and in effect. Set forth on Schedule 2.18 is a list of
all locations at which the Company has stored or currently stores petroleum or
any fraction thereof, petroleum products, or Hazardous Substances, with each
such location being designated as either “Company Owned” or “Third Party Owned.”
There are no pending environmental investigations or enforcement actions being
conducted with respect to the Company, the Business, or any properties at which
the Business is conducted, by any Governmental Authority and no pending claims
pertaining to environmental matters brought by third parties.
     2.19 Contracts.
          2.19.1 Contracts. Except as disclosed on Schedule 2.19, the Company is
not bound by or a party to:
          (a) any Contractual Obligation (or group of related Contractual
Obligations) for the purchase or sale of inventory, raw materials, commodities,
supplies, goods, products, equipment or other personal property, or for the
furnishing or receipt of services, in each case, the performance of which will
extend over a period of more than one year or which provides for either an
aggregate or annual payments to or by the Company in excess of twenty-five
thousand dollars ($100,000);
          (b) (i) any capital lease or (ii) any other lease or other Contractual
Obligation relating to the Equipment providing for annual rental payments in
excess of twenty-five thousand dollars ($25,000), under which any Equipment is
held or used by the Company;
          (c) any Contractual Obligation, other than Real Property Leases or
leases relating to the Equipment, relating to the lease or license of any Asset,
including Technology and Intellectual Property (and including all customer
license and maintenance agreements) that is not included on Schedule 2.14;
          (d) any Contractual Obligation relating to the acquisition or
disposition of (i) any business of the Company (whether by merger, consolidation
or other business combination, sale of securities, sale of assets or otherwise)
or (ii) any asset other than in the Ordinary Course of Business;
          (e) any Contractual Obligation under which the Company is, or may
become, obligated to pay any amount in respect of indemnification obligations,
purchase price adjustment or otherwise in connection with any (i) acquisition or
disposition of assets or securities (other than the sale of inventory in the
Ordinary Course of Business), (ii) merger, consolidation or other business
combination or (iii) series or group of related transactions or events of the
type specified in clauses (i) and (ii) above.

-21-



--------------------------------------------------------------------------------



 



          (f) any Contractual Obligation concerning or consisting of a
partnership, limited liability company or joint venture agreement or any other
relationship involving the sharing of profits, losses or costs;
          (g) any Contractual Obligation (or group of related Contractual
Obligations) (i) under which the Company has created, incurred, assumed or
guaranteed any Debt in excess of twenty-five thousand dollars ($25,000) or
(ii) under which the Company has permitted any Asset to become subject to an
Encumbrance;
          (h) any Contractual Obligation under which any other Person has
guaranteed any Debt of the Company;
          (i) any Contractual Obligation to purchase goods or services
exclusively from a given Person or Persons or purchase a minimum amount of goods
or services from a given Person or Persons, or all or a portion of the supply of
certain goods or services utilized by the Company from a given Person or
Persons;
          (j) any Contractual Obligation relating to non-competition (whether
the Company is subject to or the beneficiary of such obligations);
          (k) any Contractual Obligation under which the Company is, or may
become, obligated to incur any severance pay or special Compensation obligations
which would become payable by reason of, this Agreement or the Contemplated
Transactions;
          (l) any Contractual Obligation under which the Company is, or may,
have any Liability to any investment bank, broker, financial advisor, finder or
other similar Person (including an obligation to pay any legal, accounting,
brokerage, finder’s, or similar fees or expenses in connection with this
agreement or the Contemplated Transactions);
          (m) any profit sharing, stock option, stock purchase, stock
appreciation, deferred compensation, severance, or other plan or arrangement for
the benefit of the Company’s current or former directors, officers, and
employees;
          (n) any Contractual Obligation providing for the employment or
consultancy (including on an independent contractor basis) with an individual
(or in the case of a consultant or independent contractor, an entity) on a
full-time, part-time, consulting or other basis or otherwise providing
Compensation or other benefits to any officer, director, employee or consultant
(other than an Employee Plan);

-22-



--------------------------------------------------------------------------------



 



          (o) any agency, dealer, distributor, sales representative, marketing,
handler, third party service provider, or other similar agreement;
          (p) any Contractual Obligation under which the Company has advanced or
loaned an amount to any of its Affiliates or employees other than in the
Ordinary Course of Business; or
          (q) any other Contractual Obligation (or group of related Contractual
Obligations) the performance of which involves consideration in excess of
twenty-five thousand dollars ($25,000) over the life of such Contractual
Obligation.
The Seller has delivered to the Buyer true, accurate and complete copies of each
written Contractual Obligation listed on Schedule 2.19, in each case, as amended
or otherwise modified and in effect.
          2.19.2 Enforceability, etc. To the Seller’s Knowledge, each
Contractual Obligation required to be disclosed on Schedule 2.9 (Debt),
Schedule 2.12 (Real Property Leases), Schedule 2.14 (Intellectual Property),
Schedule 2.17(a) (Employee Benefit Plans), Schedule 2.19 (Contracts),
Schedule 2.21 (Customers and Suppliers) or Schedule 2.26 (Insurance) (each, a
“Disclosed Contract”) is Enforceable against each party to such Contractual
Obligation, and is in full force and effect, and will continue to be so
Enforceable and in full force and effect on identical terms following the
consummation of the Contemplated Transactions.
          2.19.3 Breach, etc. Neither the Company nor, to the Seller’s
Knowledge, any other party to any Disclosed Contract is in breach or violation
of, or default under, or has repudiated any provision of, any Disclosed Contract
(including all performance bonds, warranty obligations or otherwise). The
Company has not received notice from any other party to any Disclosed Contract
or to the Seller’s Knowledge has any reason to believe that such party intends
to terminate such Disclosed Contract or alter in any way the relationship of the
parties under such Disclosed Contract.
          2.19.4 Bids. Schedule 2.19.4 sets forth a complete and accurate list
of each outstanding bid or proposal for business submitted by the Company.
     2.20 Affiliate Transactions. Except for the matters disclosed on
Schedule 2.20, neither the Seller nor any Affiliate of the Seller is an officer,
director, employee, consultant, competitor, creditor, debtor, customer,
distributor, supplier or vendor of, or is a party to any Contractual Obligation
with, the Company. Except as disclosed on Schedule 2.20, neither the Seller nor
any Affiliate of the Seller owns any Asset used in, or necessary to, the
Business.
     2.21 Customer and Supplier. Schedule 2.21 sets forth a complete and
accurate list of (a) the ten largest customers of the Company (measured by
aggregate billings) during the fiscal year ended January 31, 2008, indicating
the existing Contractual Obligations with each such customer by product or
service provided and (b) the ten largest suppliers of materials, products

-23-



--------------------------------------------------------------------------------



 



or services to the Company (measured by the aggregate amount purchased by the
Company) during the fiscal year ended January 31, 2008, indicating the
Contractual Obligations for continued supply from each such supplier. The
relationships of the Company with the customers and the suppliers required to be
listed on Schedule 2.21 are good commercial working relationships and none of
such customers or the suppliers has canceled, terminated or otherwise altered
(including any reduction in the rate or amount of sales or purchases, material
increase in the prices charged or paid, or change to the supply or credit terms,
as the case may be) or notified the Company of any intention to do any of the
foregoing or otherwise threatened in writing to cancel, terminate or alter
(including any reduction in the rate or amount of sales or purchases, material
increase in the prices charged or paid, or change to the supply or credit terms,
as the case may be) its relationship with the Company. As of the Closing Date,
to the Seller’s Knowledge, there is no reason to believe that there could be any
change in the relationships of the Company with any of its customers or
suppliers as a result of the Contemplated Transactions. The Seller has no notice
of any facts or circumstances that has or could result in a change in the
relationship that Company has with any of its customers and suppliers, other
than facts or circumstances that relate primarily to economic conditions in
general and the economic performance of the entire industry in which the Company
is engaged.
     2.22 Customer Warranties. There have been no pending, nor to the Seller’s
Knowledge, threatened, claims under or pursuant to any warranty, whether
expressed or implied, on the products or services sold prior to the Closing Date
by the Company that are not disclosed or referred to in the Reviewed Financials
and that are not fully reserved against in accordance with GAAP. All of the
services rendered by the Company (whether directly or indirectly through
independent contractors) have been performed in conformity with all express
warranties and, in all material respects, with all applicable contractual
commitments, and the Company does not have nor shall it have any Liability for
replacement or repair or for other damages relating to or arising from any such
services, except for amounts incurred in the Ordinary Course of Business which
are immaterial individually and in the aggregate and not required by GAAP to be
disclosed in the Reviewed Financials. Except as set forth on Schedule 2.22, none
of the Company’s Contractual Obligations with any customer contains any unusual
warranty provisions that would impose material liability on the Company. Set
forth on Schedule 2.22 is the aggregate amount of warranty claims incurred by
the Company during each of the last three completed fiscal years. To the
Seller’s Knowledge, there is no reason to expect an increase in the amount of
warranty claims in the future.
     2.23 Capital Expenditures and Investments. The Company’s outstanding
Contractual Obligations and budget for capital expenditures and Investments are
set forth on Schedule 2.23, which includes a schedule of all monies disbursed on
account of capital expenditures and Investments made by the Company since the
Most Recent Balance Sheet Date.
     2.24 Employees.
          2.24.1 All present employees of the Company are listed on
Schedule 2.24. Schedule 2.24 also contains a list of the ranch employees whose
employment with the Company will be terminated at or prior to the Closing. To
the Seller’s knowledge, no present or past employee of the Company is bound by a
non-competition agreement. Except as set forth

-24-



--------------------------------------------------------------------------------



 



Schedule 2.24, the Company is not a party to any written or oral agreement with
any employee or former employee.
          2.24.2 Except as disclosed on Schedule 2.24, there are no labor
troubles (including any work slowdown, lockout, stoppage, picketing or strike)
pending, or to the Seller’s Knowledge, threatened between the Company, on the
one hand, and its employees, on the other hand. Except as disclosed on
Schedule 2.24, (a) no employee of the Company is represented by a labor union,
(b) the Company is not a party to, or otherwise subject to, any collective
bargaining agreement or other labor union contract, (c) during the past five
years there have been no strikes, slowdowns, work stoppages, disputes, lockouts,
or to the Seller’s Knowledge threats thereof, by or with respect to any
employees of the Company, (d) no petition has been filed or proceedings
instituted by an employee or group of employees of the Company with any labor
relations board seeking recognition of a bargaining representative and (e) there
is no organizational effort currently being made or threatened by, or on behalf
of, any labor union to organize employees of the Company and no demand for
recognition of employees of the Company has been made by, or on behalf of, any
labor union. The Company is not a party to, or otherwise bound by, any consent
decree with, or citation or other Order by, any Governmental Authority relating
to employees or employment practices. The Company is in compliance with
applicable Legal Requirements, Contractual Obligations, and policies relating to
employment, employment practices, wages, hours, and terms and conditions of
employment, including, but not limited to, the obligations of the Fair Labor
Standards Act (“FLSA”) and the Worker Adjustment and Retraining Notification Act
of 1988 (“WARN”), and all other notification and bargaining obligations arising
under any collective bargaining agreement, by Legal Requirement or otherwise.
The Company has not effectuated a “plant closing” or “mass layoff” as those
terms are defined in WARN, affecting in whole or in part any site of employment,
facility, operating unit or employee of the Company without complying with all
provisions of WARN, or implemented any early retirement, separation or window
program within the past five years, nor has the Company planned or announced any
such action or program for the future. No executive officer’s or other key
employee’s employment with the Company has been terminated for any reason nor
has any such officer or employee notified the Company of his or her intention to
resign or retire since the Most Recent Balance Sheet Date.
          2.24.3 The Company is not delinquent in payments to any of its
employees or consultants for any wages, salaries, overtime pay, commissions,
bonuses, benefits or other compensation for any services or otherwise arising
under any policy, practice, Contractual Obligation, plan, program or Legal
Requirement. None of the Company’s employment policies or practices is currently
being audited or investigated by any Governmental Authority. There is no pending
or, to the Seller’s Knowledge, threatened Action, unfair labor practice charge,
or other charge or inquiry against the Company brought by or on behalf of any
employee, prospective employee, former employee, retiree, labor organization or
other representative of the Company’s employees, or other individual or any
Governmental Authority with respect to employment practices brought by or before
any Governmental Authority.
          2.24.4 To the Seller’s Knowledge, no employee, officer, contractor or
consultant of the Company is obligated under any applicable law or under any
Contractual Obligation of any nature, or is subject to any judgment, decree or
order of any court or administrative agency, that would interfere with the use
of such employee’s, officer’s, contractor’s or consultant’s best

-25-



--------------------------------------------------------------------------------



 



efforts to promote the interests of the Company or that would conflict with the
Business. To the Seller’s Knowledge, the conduct of the Business has not and
will not, and the consummation of the Contemplated Transactions will not,
conflict with or result in a breach of the terms, conditions or provisions, or
constitute a default under any Contractual Obligation under which any employee,
officer, contractor or consultant of the Company is obligated.
     2.25 Litigation; Governmental Orders.
          2.25.1 Litigation. Except as disclosed on Schedule 2.25, there is no
Action to which the Company is a party (either as plaintiff or defendant) or to
which its Assets are subject pending, or to the Seller’s Knowledge, threatened.
There is no Action to which the Company is a party (either as plaintiff or
defendant) or to which its Assets are subject pending, or to the Seller’s
Knowledge, threatened, which (a) in any manner challenges or seeks the
rescission of, or seeks to prevent, enjoin, alter or delay the consummation of,
or otherwise relates to, this Agreement and the Contemplated Transactions, or
(b) may result in any change in the current equity ownership of the Company,
nor, to the Seller’s Knowledge, is there any basis for any of the foregoing.
Except as disclosed on Schedule 2.25, there is no Action which the Company
presently intends to initiate. The Seller has no notice of any facts or
circumstances that could result in any Action to which the Company is a party
(either as plaintiff or defendant) or to which its Assets are subject. All oral
and written statements, information and documentation provided to the Buyer with
respect to the litigation disclosed on Schedule 2.25 regarding the accidental
death on Jose Arteaga are true, complete and accurate and do not omit to state
any material fact necessary in order to make such statements, information and
documentation not misleading.
          2.25.2 Governmental Orders. Except as disclosed on Schedule 2.25, no
Governmental Order has been issued which is applicable to, or otherwise affects,
the Company or its Assets or the Business.
     2.26 Insurance. Schedule 2.26 sets forth a list of insurance policies,
including policies by which the Company, or any of its Assets, employees,
officers or directors or the Business has been insured since December 31, 2005
(the “Liability Policies”) and, with respect to such Liability Policies under
which the Company, or any of its Assets, employees, officers or directors or the
Business is currently insured, their respective expiration dates. The list
includes for each Liability Policy the type of policy, form of coverage, policy
number and name of insurer. The Seller has made available to the Buyer true,
accurate and complete copies of all Liability Policies, in each case, as amended
or otherwise modified and in effect. Schedule 2.26 describes any self-insurance
arrangements affecting the Company. The Company has since December 31, 2005
maintained in full force and effect with financially sound and reputable
insurers insurance with respect to its Assets and the Business, in such amounts
and against such losses and risks as is customarily carried by Persons engaged
in the same or similar business and as is required under the terms of any
applicable Real Property Leases or other Contractual Obligations. Except as
disclosed on Schedule 2.26, no insurer (a) has questioned, denied or disputed
(or otherwise reserved its rights with respect to) the coverage of any claim
pending under any Liability Policy or (b) has provided any notice of
cancellation or any other indication and neither the Seller nor the Company has
any reason to believe that any insurer plans to cancel any Liability Policy or
raise the premiums or alter the coverage under any Liability Policy.

-26-



--------------------------------------------------------------------------------



 



     2.27 Banking Facilities. Schedule 2.27 sets forth a true, correct and
complete list of: (a) each bank, savings and loan or similar financial
institution with which the Company has an account or safety deposit box or other
arrangement, and any numbers or other identifying codes of such accounts, safety
deposit boxes or such other arrangements maintained by the Company thereat;
(b) the names of all Persons authorized to draw on any such account or to have
access to any such safety deposit box facility or such other arrangement; and
(c) any outstanding powers of attorney executed by or on behalf of the Company.
     2.28 Powers of Attorney. Except as set forth on Schedule 2.28, the Company
does not have any general or special powers of attorney outstanding (whether as
grantor or grantee thereof).
     2.29 No Brokers. The Company has no Liability of any kind to, and is not
subject to any claim of, any broker, finder or agent in connection with the
Contemplated Transactions other than those which will be borne by the Seller.
     2.30 Adequacy of Internal Controls. The Company has established and
maintains effective internal control over financial reporting, which internal
control over financial reporting includes those policies and procedures that
(a) pertain to the maintenance of records that, in reasonable detail, accurately
and fairly reflect the transactions and dispositions of the assets of the
Company; (b) provide reasonable assurance that transactions are recorded as
necessary to permit preparation of financial statements in accordance with GAAP;
and (c) provide reasonable assurance regarding prevention or timely detection of
unauthorized acquisition, use or disposition of the Company’s assets that could
affect the Company’s financial statements.
     2.31 Disclosure. The representations and warranties contained in this
Section 2 and in the documents, instruments and certificates and all diligence
material and information, furnished by the Company or the Seller to the Buyer
and its Representatives pursuant to this Agreement do not contain any untrue
statement of fact or omit to state any material fact necessary in order to make
the statements and information contained therein not misleading. To the Seller’s
Knowledge there is no material fact (other than any facts or circumstances that
relate primarily to economic conditions in general and the economic performance
of the entire industry in which the Company is engaged) which has not been
disclosed to the Buyer which materially and adversely affects the Seller’s
ability to consummate the transactions contemplated hereby.
     2.32 Securities Law Matters.
          2.32.1 The MasTec common stock that may be acquired by the Seller
pursuant to this Agreement is being acquired for the Seller’s own account and
not with a view to, or intention of, distribution thereof in violation of the
1933 Act, or any applicable state securities laws, and the MasTec common stock
will not be disposed of by the Seller in contravention of the 1933 Act or any
applicable state securities laws.
          2.32.2 The Seller is an “accredited investor” as defined in Rule
501(a) under the 1933 Act, is sophisticated in financial matters and is able to
evaluate the risks and benefits of the investment in the MasTec common stock and
make an informed investment decision.

-27-



--------------------------------------------------------------------------------



 



          2.32.3 The Seller has had an opportunity to ask questions and receive
answers concerning MasTec and the MasTec common stock and has had full access to
such other information concerning MasTec and the MasTec common stock as the
Seller has requested or which has been filed by MasTec with the SEC.
          2.32.4 The Seller has discussed with and relied upon the advice of its
independent legal counsel, tax and financial advisors with regard to the meaning
and legal consequences of the Seller’s representations and warranties contained
herein and the considerations involved in making an investment in MasTec common
stock, and the Seller understands that MasTec is relying on the information set
forth herein.
     2.33 Company Operations. Since the Effective Date, the Seller has operated
the Company in the Ordinary Course of Business consistent with past practices
and has not made any material decisions regarding the operation of the Business
and has not incurred any material Liabilities outside of the Ordinary Course of
Business without the Buyer’s prior knowledge and written consent.

3.   REPRESENTATIONS AND WARRANTIES OF THE BUYER.

     In order to induce the Seller to enter into and perform this Agreement and
to consummate the Contemplated Transactions, the Buyer hereby represents and
warrants to the Seller as follows:
     3.1 Organization. The Buyer is duly organized, validly existing and in good
standing under the laws of the State of Florida and has the corporate power and
authority to own its properties and to carry on its business as it is now being
conducted.
     3.2 Power and Authorization. The execution, delivery and performance by the
Buyer of this Agreement and the consummation of the Contemplated Transactions
are within the power and authority of the Buyer and have been duly authorized by
all necessary action on the part of the Buyer and no other corporate or other
action on the part of the Buyer or any other Person is necessary to authorize
the execution and delivery of this Agreement by the Buyer or the consummation by
the Buyer of the transactions contemplated by this Agreement. This Agreement
(a) has been duly executed and delivered by the Buyer and (b) is a legal, valid
and binding obligation of the Buyer, Enforceable against the Buyer in accordance
with its terms.
     3.3 Authorization of Governmental Authorities. No action by (including any
authorization, consent or approval), or in respect of, or filing with, any
Governmental Authority is required for, or in connection with, the valid and
lawful (a) authorization, execution, delivery and performance by the Buyer of
this Agreement or (b) the consummation of the Contemplated Transactions by the
Buyer.
     3.4 Noncontravention. Neither the execution, delivery and performance by
the Buyer of this Agreement nor the consummation of the Contemplated
Transactions will:
          (a) violate any provision of any Legal Requirement applicable to the
Buyer;

-28-



--------------------------------------------------------------------------------



 



          (b) result in a breach or violation of, or default under, or give rise
to a right for any third-party to terminate or any prepayment penalty under any
Contractual Obligation of the Buyer;
          (c) require any action by (including any authorization, consent or
approval) or in respect of (including notice to), any Person under any
Contractual Obligation; or
          (d) result in a breach or violation of, or default under, the Buyer’s
Organizational Documents.
     3.5 No Brokers. The Buyer has no Liability of any kind to any broker,
finder or agent with respect to the Contemplated Transactions for which the
Seller could be liable.
     3.6 Securities Law Compliance. MasTec has made all filings with the SEC
that it is required to make under the 1933 Act and the Exchange Act
(collectively the “Public Reports”). No material adverse change has occurred in
the financial condition or business operations or opportunities of MasTec, or
any of its Affiliates, since the filing of MasTec’s most recent Public Reports.

4.   COVENANTS.

     4.1 Release. Effective as of the Effective Date, the Seller hereby
releases, remises and forever discharges any and all rights and claims that it
has had, now has or might now have against the Company, including with respect
to the Excluded Assets and the warranty deeds transferring the real property
included therein, except for rights and claims arising from or in connection
with this Agreement.
     4.2 Confidentiality.
          4.2.1 The Seller acknowledges that the success of the Company after
the Effective Date depends upon the continued preservation of the
confidentiality of certain information possessed by the Seller, that the
preservation of the confidentiality of such information by the Seller is an
essential premise of the bargain between the Seller and the Buyer, and that the
Buyer would be unwilling to enter into this Agreement in the absence of this
Section 4.2.1. Accordingly, the Seller hereby agrees with the Buyer that the
Seller and its Representatives will not, and that the Seller will cause its
Affiliates not to, at any time on or after the Effective Date, directly or
indirectly, without the prior written consent of the Buyer, disclose or use, any
confidential or proprietary information involving or relating to the Business or
the Company, including without limitation (1) customer and supplier information,
including lists of names and addresses of customers and suppliers of the Company
or its Affiliates, (2) business plans and strategies, compensation plans,
compensation information, sales plans and strategies, pricing and other terms
applicable to transactions between existing and prospective customers, suppliers
or business associates, (3) market research and databases, sources of leads and
methods of obtaining new business, and methods of purchasing, marketing,
selling, performing and pricing products and services employed by the Company,
(4) information concerning the configuration and architecture, technical data,
networks, methods, practices, standards and capacities of the Company’s
information systems, Company Software and Company

-29-



--------------------------------------------------------------------------------



 



Technology, and (5) information identified as confidential and/or proprietary in
internal documents of the Company; provided, however, that the information
subject to the foregoing provisions of this sentence will not include any
information generally available to, or known by, the public (other than as a
result of disclosure in violation hereof); and provided, further, that the
provisions of this Section 4.2.1 will not prohibit any retention of copies of
records or disclosure (a) required by any applicable Legal Requirement so long
as reasonable prior notice is given to the Buyer of such disclosure and a
reasonable opportunity is afforded to the Buyer to contest the same or (b) made
in connection with the enforcement of any right or remedy relating to, or the
performance of any obligation arising under, this Agreement or the Contemplated
Transactions. The Seller agrees that it will be responsible for any breach or
violation of the provisions of this Section 4.2.1 by any of its Representatives.
          4.2.2 Notwithstanding the foregoing, the Seller, and each of its
Representatives may disclose to any and all Persons, without limitation of any
kind, the tax treatment and tax structure of the Contemplated Transactions and
all materials of any kind (including opinions or other tax analyses) that are
provided to the Seller relating to such tax treatment and tax structure.
     4.3 Publicity. No public announcement or disclosure will be made by any
party with respect to the subject matter of this Agreement or the Contemplated
Transactions without the prior written consent of the Buyer and the Seller;
provided, however, that the provisions of this Section 4.3 will not prohibit
(a) any disclosure required by any applicable Legal Requirements, including any
disclosure necessary or desirable to provide proper disclosure under the
securities laws or under any rules or regulations of any securities exchange on
which the securities of such party may be listed or traded or (b) any disclosure
made in connection with the enforcement of any right or remedy relating to, or
the performance of any obligation arising under, this Agreement or the
Contemplated Transactions.
     4.4 Covenant Against Competition.
          4.4.1 Noncompetition. The Seller on his own behalf and on behalf of
each of his Affiliates, covenants that from the Effective Date through
October 15, 2018 (the five year anniversary of the due date for the final
Earn-Out Payment), neither he nor his Affiliates will for his or their own
account or jointly with another, directly or indirectly, for or on behalf of any
Person, as principal, agent or otherwise:
          (a) (A) own, manage or control, or become engaged or serve as a
shareholder, bondholder, creditor, officer, director, partner, member, employee,
agent, consultant, advisor, contractor with, employer or representative of, or
in any similar capacity, or (B) give financial, technical or other assistance
to, otherwise invest or have a financial interest in, or in exchange for
compensation otherwise associate with any Person, business or enterprise that
competes directly or indirectly with the Company or the Business (a “Competitive
Business”) anywhere within the continental Unites States (the “Territory”);
provided that the Seller and its Affiliates may passively hold up to 1% of the
outstanding publicly-traded securities of a Person engaged in the Business for
investment purposes only;

-30-



--------------------------------------------------------------------------------



 



          (b) recruit, induce, solicit for employment, or employ, or in any
manner attempt to recruit, induce, solicit or employ, any person employed by the
Company as of the Effective Date, or any other person employed (or who had been
so employed during the preceding twelve (12) months) by the Company, whether or
not such employment is (or was) pursuant to a written contract and whether or
not such employment is (or was) at will; provided, that the Seller may solicit
for employment or employ those individuals set forth on Schedule 4.4.1(a) on a
part-time basis so long as such solicitation or employment does not interfere or
compete with or otherwise adversely affect the person’s normal duties with the
Company;
          (c) solicit, contact or deal with: (i) any Person that is at such
time, or in the case of the Company during the five-year period preceding the
Effective Date was, a customer, supplier or business associate of the Company,
or (ii) any Person from whom the Company solicited business or with whom the
Company discussed a potential business relationship at any time during the
five-year period preceding the Effective Date, in each case, for the purpose of
offering or providing services or products which are competitive with services
or products provided by the Company;
          (d) cause or seek to cause to be terminated or adversely affected, or
otherwise interfere with, any agreement or arrangement of any kind to which the
Company is a party or from which it benefits; or
          (e) seek to interfere with or adversely affect the ongoing
relationships between the Company, on the one hand, and its suppliers, customers
and professional and business contacts, on the other.
          4.4.2 Acknowledgement. The Seller acknowledges that the Company
conducts business throughout the Territory. Accordingly, the Seller agrees that
the Territory is reasonable to protect the legitimate business interests of the
Buyer. The Seller agrees that any reduction to the Territory would seriously
undermine the efficacy of this Section 4.4 and the protections that it is
intended to provide. The Seller acknowledges and agrees that the covenants
contained in this Section 4.4 are essential elements of this Agreement and that
but for these covenants the Buyer would not have agreed to purchase the Shares.
The Seller further expressly agrees and acknowledges that (a) the
confidentiality, nonsolicitation and non-competition covenants contained in this
Agreement (i) are reasonable and necessary for the protection of the Buyer with
respect to the covenants’ respective stated purposes, time, scope and geographic
area, and are supported by adequate consideration; (ii) are necessary for the
protection of the Buyer’s legitimate business interests, including without
limitation, the trade secrets, goodwill, and relationships with customers and
suppliers purchased by the Buyer pursuant to this Agreement; (iii) are not
unduly restrictive of any rights of the Seller; and (iv) for purposes of Texas
law, including, without limitation, Texas Business & Commerce Code § 15.50(a) et
seq.; are “ancillary to or part of an otherwise enforceable agreement” as of the
time this Agreement was made, which includes, among others, the confidentiality
and nonsolicitation covenants contained in this Agreement, each of which shall
be deemed to be a separate “otherwise enforceable agreement” for purposes
thereof; and (b) the Seller has sufficient employment alternatives and

-31-



--------------------------------------------------------------------------------



 



sufficient assets such that the Seller does not have to compete with Company or
impermissibly use Company’s confidential, proprietary, trade secret information
described in this Agreement during the term of this Section 4.4 in order to earn
a living. The existence of any claim or cause of action against the Buyer by the
Seller, whether predicated on the Buyer’s breach of this Agreement or otherwise,
shall not constitute a defense to the enforcement by the Buyer of the covenants
contained in this Section 4.4.
          4.4.3 Injunction. The Seller agrees that a violation of the terms,
provisions, covered obligations, duties and conditions described in this
Agreement will give rise to the Buyer’s causes of action (including breach of
this Agreement) against Seller for, among other relief, issuance of injunctive
relief, issuance of a temporary restraining order, recovery of damages and
recovery of the Buyer’s costs, attorneys’ fees, and expert witness fees. The
Seller further agrees that it is difficult to calculate the amount and extent of
any damages caused by such a violation and such a violation threatens to injure
or actually does injure the Buyer and the Company’s property. The Seller agrees
that the Buyer shall have the non-exclusive right to apply for a temporary
restraining order, a temporary or preliminary and a permanent injunction to
enforce the terms, provisions, covenants, obligations, duties and conditions
described in this Section 4.4. The Seller further agrees that the Buyer, in
applying for or receiving any restraining order or injunctive relief, need only
post, and shall only be required to post, a bond of not more than $1,000.
          4.4.4 Specific Performance. If the Seller commits a breach of any of
the provisions of this Section 4.4, the Buyer shall have the right and remedy,
in addition to any others that may be available, at law or in equity, to:
(i) have the provisions of this Section 4.4 specifically enforced by any court
in any country having jurisdiction, through injunctive or other relief, it being
acknowledged that any such breach will cause irreparable injury to the Buyer,
the amount of which will be difficult to determine, and that money damages will
not provide an adequate remedy to the Buyer; and (ii) collect all reasonable
costs of enforcement of this Agreement, including reasonable attorneys’ fees and
costs, from the Seller.
          4.4.5 Severability. If any covenant or restriction contained in this
Section 4.4, or any part thereof, is hereafter construed or found to be invalid
or unenforceable in part or in whole, this shall not effect the remainder of the
covenants or restrictions, which shall be given full effect, without regard to
the invalid portions, and any court having jurisdiction shall enforce such
invalid covenant or restriction to the maximum extent possible under applicable
law including, without limitation, the maximum permissible time, scope and
geographic area for such covenant or restriction.
     4.5 Further Assurances. From and after the Effective Date, upon the request
of the Seller or the Buyer, each party will do, execute, acknowledge and deliver
all such further acts, assurances, deeds, assignments, transfers, conveyances
and other instruments and papers as may be reasonably required or appropriate to
carry out the Contemplated Transactions. The Seller will not take any action
that is designed or intended to have the effect of discouraging any lessor,
licensor, supplier, distributor or customer of the Company or other Person with
whom the Company has a relationship from maintaining the same relationship with
the Company after the Closing as it maintained prior to the Closing.

-32-



--------------------------------------------------------------------------------



 



     4.6 Cooperation Regarding Financial Statements. The Seller shall use its
best efforts to assist and cooperate with the efforts of the Buyer and its
accountants and auditors to prepare and audit any financial statements
(including but not limited to pro forma financial statements) that the Buyer
will be required to prepare, file or furnish pursuant to any applicable
securities laws or exchange requirements, including the 1933 Act, the Exchange
Act, the rules and regulations of the SEC promulgated thereunder, and any rules
or regulations of the New York Stock Exchange or other stock exchange, or under
any other applicable laws.
     4.7 Corrective Action. The Seller has engaged Enprotec/Hibbs & Todd (the
“Environmental Consultant”) to conduct a Phase II Environmental Site Assessment
(the “Phase II”) for the Real Property located in Giddings, Texas (the “Site”).
The Seller acknowledges that the Phase II may identify environmental
contamination at the Site, including the presence of Contaminants in the soil
and groundwater at quantities above the State of Texas’s acceptable protective
concentration levels, as defined in Chapter 350, T.A.C. (“Acceptable Levels”).
Furthermore, the Seller acknowledges that the Environmental Consultant may
recommend Corrective Action in order to attain Acceptable Levels for the soil
and groundwater and comply with Environmental Laws. Accordingly, the Seller
hereby agrees to take all actions necessary or advisable to complete the
Corrective Action as recommended in the Phase II or as may otherwise be required
by Environmental Laws.

5.   INDEMNIFICATION.

     5.1 Indemnification by the Seller. Subject to the limitations set forth in
this Section 5, the Seller will indemnify and hold harmless the Buyer and each
of its Affiliates (including, following the Closing, the Company), and the
Representatives and Affiliates of each of the foregoing Persons (each, a “Buyer
Indemnified Person”), from, against and in respect of any and all Actions,
Liabilities, Governmental Orders, Encumbrances, losses, damages, bonds, dues,
assessments, fines, penalties, Taxes, fees, costs (including costs of
investigation, defense and enforcement of this Agreement), expenses or amounts
paid in settlement (in each case, including attorneys’ and experts fees and
expenses), whether or not involving a Third Party Claim (collectively,
“Losses”), incurred or suffered by Buyer Indemnified Persons or any of them as a
result of, arising out of or directly or indirectly relating to:
          5.1.1 any fraud of the Seller or any breach of, or inaccuracy in, any
representation or warranty made by the Seller in Section 2;
          5.1.2 any breach or violation of any covenant or agreement of the
Seller to the extent required to be performed or complied with by the Seller
(including under this Section 5) in or pursuant to this Agreement;
          5.1.3 any Liabilities of the Company, the Seller, of any nature
whatsoever, whether accrued, absolute, contingent or otherwise, arising from or
relating to the operations or activities of the Company prior to the Effective
Date, except to the extent the liabilities of the Company are reflected in the
Closing Balance Sheet; or
          5.1.4 (i) the Excluded Assets, (ii) the ranch employees set forth on
Schedule 2.24 whose employment with the Company will be terminated on or prior
to the Closing Date, (iii) the matters set forth on Schedule 2.18 and
Schedule 2.25 and (iv) the Seller’s employment of the Company’s employees
following the Closing Date as permitted by Section 4.4.1(b).

-33-



--------------------------------------------------------------------------------



 



          5.1.5 In the event that the Seller is required to indemnify any Buyer
Indemnified Person for any Uncollected Receivables, the Buyer agrees to assign
all rights and title to Uncollected Receivables to the Seller immediately
following the payment of such Losses (in an amount equal to the Losses actually
paid from Seller to Buyer).
          5.1.6 The Seller shall not be liable for the indemnification
obligations pursuant to Section 5.1.1 or Section 5.1.3 until the aggregate
amount of Losses with respect to matters referred to in Section 5.1.1 and
Section 5.1.3 exceeds One Hundred Thousand and 00/100 Dollars ($100,000) (the
“Deductible”), after which the Seller will be responsible for all Losses in
excess of the Deductible. Notwithstanding anything herein to the contrary, the
Deductible will not apply (i) in the case of fraud or intentional
misrepresentation of the Seller or (ii) with respect to any breach of
Sections 2.1 (Organization and Predecessors), 2.2 (Capitalization and Title),
2.3 (Power and Authorization), 2.5(d) (Breach of Organizational Documents), the
last sentence of 2.6.1 (Financial Statements), 2.10.1 (Ownership of Assets),
2.15 (Legal Compliance; Illegal Payments; Permits), 2.17 (Employee Benefit
Plans), 2.18 (Environmental Matters), 2.24 (Employees), the last sentence of
2.25.1 (Litigation) or 2.29 (No Brokers).
     5.2 Indemnity by the Buyer. Subject to the limitations set forth in this
Section 5, the Buyer will indemnify and hold harmless the Seller and the
Seller’s Affiliates, and the Representatives and Affiliates of each of the
foregoing Persons (each, a “Seller Indemnified Person”), from, against and in
respect of any and all Losses incurred or suffered by Seller Indemnified Persons
or any of them as a result of, arising out of or relating to, directly or
indirectly:
          5.2.1 any fraud of the Buyer or any breach of, or inaccuracy in, any
representation or warranty made by the Buyer in Section 3; or
          5.2.2 any breach or violation of any covenant or agreement of the
Buyer (including under this Section 5) or any covenant or agreement of the
Company to the extent required to be performed or complied with by the Company
after the Closing Date, in either case in or pursuant to this Agreement; or
          5.2.3 subject to the satisfaction in full of all of the Seller’s
indemnification obligations set forth in Section 5.1, the Buyer’s failure to
cause the Company to timely pay all Liabilities of the Company either shown on
the Closing Balance Sheet or disclosed in the Schedules attached hereto, in
either such case with a specific reference that the Seller has personally
guaranteed or has personal liability with regard thereto.
     5.3 Time for Claims. No claim may be made or suit instituted seeking
indemnification pursuant to Section 5.1.1, 5.1.3 or 5.2.1 for any breach of, or
inaccuracy in, any representation or warranty unless a written notice describing
such breach or inaccuracy in reasonable detail in light of the circumstances
then known to the Indemnified Person, is provided to the Indemnifying Person:

-34-



--------------------------------------------------------------------------------



 



          5.3.1 at any time, in the case of any breach of, or inaccuracy in, the
representations and warranties set forth in Sections 2.1 (Organization and
Predecessors), 2.2 (Capitalization and Title), 2.3 (Power and Authorization),
2.5(d) (Breach of Organizational Documents), the last sentence of 2.6.1
(Financial Statements) 2.10.1 (Ownership of Assets), the last sentence of 2.25.1
(Litigation), 2.29 (No Brokers), 3.1 (Organization), 3.2 (Power and
Authorization), 3.4(d) (Breach of Organizational Documents) or 3.5 (No Brokers);
          5.3.2 at any time, in the case of any claim or suit based upon
violations of law, fraud or intentional misrepresentation;
          5.3.3 at any time prior to the thirtieth day after the expiration of
the applicable statute of limitations (taking into account any tolling periods
and other extensions) in the case of any breach of, or inaccuracy in, the
representations and warranties set forth in Sections 2.15 (Legal Compliance;
Illegal Payments; Permits), 2.17 (Employee Benefit Plans), 2.18 (Environmental
Matters) or 2.24 (Employees); and
          5.3.4 at any time prior to last day of the 36th month following the
Effective Date, in the case of any breach of, or inaccuracy in, any other
representation and warranty or any Loss arising from Liabilities described in
Section 5.1.3.
     Claims for indemnification pursuant to any other provision of Sections 5.1
and 5.2 are not subject to the limitations set forth in this Section 5.3.
     5.4 Third Party Claims.
          5.4.1 Notice of Claim. If any third party notifies an Indemnified
Person with respect to any matter (a “Third Party Claim”) which may give rise to
an Indemnified Claim against an Indemnifying Person under this Section 5, then
the Indemnified Person will promptly give written notice to the Indemnifying
Person; provided, however, that no delay on the part of the Indemnified Person
in notifying the Indemnifying Person will relieve the Indemnifying Person from
any obligation under this Section 5.
          5.4.2 Assumption of Defense, etc. The Indemnifying Person will be
entitled to participate in the defense of any Third Party Claim that is the
subject of a notice given by the Indemnified Person pursuant to Section 5.4.1.
In addition, the Indemnifying Person will have the right to assume the defense
of the Indemnified Person against the Third Party Claim with counsel
satisfactory to the Indemnified Person so long as (a) the Indemnifying Person
gives written notice to the Indemnified Person within fifteen days after the
Indemnified Person has given notice of the Third Party Claim that the
Indemnifying Person will indemnify the Indemnified Person from and against the
entirety of any and all Losses the Indemnified Person may suffer resulting from,
arising out of, relating to, in the nature of, or caused by the Third Party
Claim, (b) the Indemnifying Person provides the Indemnified Person with evidence
reasonably acceptable to the Indemnified Person that the Indemnifying Person
will have adequate financial resources to defend against the Third Party Claim
and fulfill its indemnification obligations hereunder, (c) the Third Party Claim
involves only money damages and does not seek an injunction or other equitable
relief against the Indemnified Person, (d) the Indemnified Person has not been
advised by counsel that an actual or potential conflict exists between the
Indemnified Person and the

-35-



--------------------------------------------------------------------------------



 



Indemnifying Person in connection with the defense of the Third Party Claim,
(e) the Third Party Claim does not relate to or otherwise arise in connection
with Taxes (provided, that with respect to Taxes, this Section 5.4.2 shall not
affect the Seller’s right to defend any claim of a Governmental Authority as
permitted by Section 6.3(c)) or any criminal or regulatory enforcement Action
and (f) the Indemnifying Person conducts the defense of the Third Party Claim
actively and diligently. The Indemnified Person may retain separate co-counsel
at its sole cost and expense and participate in the defense of the Third Party
Claim; provided, however, that the Indemnifying Person will pay the fees and
expenses of separate co-counsel retained by the Indemnified Person that are
incurred prior to the Indemnifying Person’s assumption of control of the defense
of the Third Party Claim.
          5.4.3 Limitations on Indemnifying Person. The Indemnifying Person will
not consent to the entry of any judgment or enter into any compromise or
settlement with respect to the Third Party Claim without the prior written
consent of the Indemnified Person, which consent will not be unreasonably
withheld, unless such judgment, compromise or settlement (a) provides for the
payment by the Indemnifying Person of money as sole relief for the claimant,
(b) results in the full and general release of Buyer Indemnified Persons or
Seller Indemnified Persons, as applicable, from all liabilities arising or
relating to, or in connection with, the Third Party Claim and (c) involves no
finding or admission of any violation of Legal Requirements or the rights of any
Person and no effect on any other claims that may be made against the
Indemnified Person.
          5.4.4 Indemnified Person’s Control. If the Indemnifying Person does
not deliver the notice contemplated by clause (a), or the evidence contemplated
by clause (b), of Section 5.4.2 within 15 days after the Indemnified Person has
given notice of the Third Party Claim, or otherwise at any time fails to conduct
the defense of the Third Party Claim actively and diligently, the Indemnified
Person may defend, and may consent to the entry of any judgment or enter into
any compromise or settlement with respect to, the Third Party Claim in any
manner it may deem appropriate (and the Indemnified Person need not consult
with, or obtain any consent from, the Indemnifying Person in connection
therewith). If such notice and evidence is given on a timely basis and the
Indemnifying Person conducts the defense of the Third Party Claim actively and
diligently but any of the other conditions in Section 5.4.2 is or becomes
unsatisfied, the Indemnified Person may defend, and may consent to the entry of
any judgment or enter into any compromise or settlement with respect to, the
Third Party Claim with the consent of the Indemnifying Person, which consent
shall not be unreasonably delayed, conditioned or withheld. In the event that
the Indemnified Person conducts the defense of the Third Party Claim pursuant to
this Section 5.4.4, the Indemnifying Person will (a) advance the Indemnified
Person promptly and periodically for the costs of defending against the Third
Party Claim (including attorneys’ fees and expenses) and (b) remain responsible
for any and all other Losses that the Indemnified Person may incur or suffer
resulting from, arising out of, relating to, in the nature of or caused by the
Third Party Claim to the fullest extent provided in this Section 5.
          5.4.5 Consent to Jurisdiction Regarding Third Party Claim. The Buyer
and the Seller, in their capacities as Indemnifying Persons, hereby consent to
the non-exclusive jurisdiction of any court in which any Third Party Claim may
be properly brought against any Indemnified Person for purposes of any claim
which such Indemnified Person may have against such Indemnifying Person pursuant
to this Agreement in connection with such Third Party Claim, and in furtherance
thereof, the provisions of Section 7.12 are incorporated herein by reference,
mutatis mutandis.

-36-



--------------------------------------------------------------------------------



 



     5.5 Knowledge and Investigation. The right of any Buyer Indemnified Person
or Seller Indemnified Person to indemnification pursuant to this Section 5 will
not be affected by any investigation conducted or knowledge acquired (or capable
of being acquired) at any time, whether before or after the execution and
delivery of this Agreement or the Closing, with respect to the accuracy of any
representation or warranty, or performance of or compliance with any covenant or
agreement, referred to in Sections 5.1 and 5.2.
     5.6 Insurance. Any Losses otherwise payable to an Indemnified Person shall
be reduced to the extent of any insurance proceeds received by the Indemnified
Person with respect to the event giving rise to the Loss, net of the costs of
collection of such insurance proceeds or claim. Any Person entitled to be
indemnified hereunder agrees to use commercially reasonable efforts to collect
all applicable insurance coverage and all Losses sought by any Person shall be
net of the proceeds received by such Indemnified Person, net of the costs of
collection.
     5.7 Remedies Cumulative. The rights of each Buyer Indemnified Person and
Seller Indemnified Person under this Section 5 are cumulative, and each Buyer
Indemnified Person and Seller Indemnified Person, as the case may be, will have
the right in any particular circumstance, in its sole discretion, to enforce any
provision of this Section 5 without regard to the availability of a remedy under
any other provision of this Section 5.
     5.8 Right of Setoff. Upon notice to the Seller specifying in reasonable
detail the basis therefor, the Buyer may set off any amount to which it may be
entitled from the Seller against amounts otherwise payable, if any, under
Section 1.6. The exercise of such right of setoff by the Buyer in good faith,
whether or not ultimately determined to be justified, will not constitute an
event of default under this Agreement or any other agreement between the Buyer
or any of its Affiliates and the Seller. Neither the exercise or failure to
exercise such right of setoff will constitute an election of remedies or limit
the Buyer in any manner in the enforcement of any other remedies that may be
available to it. Notwithstanding the foregoing, if the Buyer sets off an amount
pursuant to this Section 5.8 and it is later finally mutually determined by the
parties or pursuant to Section 7.12 that such setoff amount was in excess of the
amount which the Seller was required to indemnify the Buyer, then the Buyer
shall pay interest to the Seller on such excess amount at the Prime Rate as
published by the Wall Street Journal on the date such setoff is made.

6.   TAX MATTERS

     6.1 Representations and Obligations Regarding Taxes. The Seller represents
and warrants to and agrees with the Buyer as follows, in each case except to the
extent set forth on Schedule 6 (for purposes of this Section 6, the “Company”
includes the Company and/or any corporation that at any time has been a
subsidiary of the Company):
          (a) The Company has timely filed all Tax Returns that it was required
to file. All of those Tax Returns were correct and complete. Schedule 6.1(a)
lists all Federal, state, local and foreign Tax Returns filed with respect to
the Company for taxable periods ending after December 31, 2000. The Company has
delivered to the Buyer correct and complete copies of all Federal income Tax
Returns and all state and local income or franchise Tax returns for each taxable
period ending after December 31, 2000. All material elections with respect to
Taxes affecting the Company are disclosed on or attached to a Tax Return of the
Company.

-37-



--------------------------------------------------------------------------------



 



          (b) Except as set forth in the second succeeding sentence, all Taxes
owed by the Company (whether or not shown on any Tax Return and whether or not
any Tax Return was required) have been paid, and the Company has made adequate
accrual in its Reviewed Financials for all Taxes through the date hereof not yet
due and payable. The Company has withheld and paid all Taxes required to have
been withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, stockholder or other third party. The unpaid
Taxes of the Company (i) did not, as of the most recent fiscal month end, exceed
the reserve for Tax liability (rather than any reserve for deferred Taxes
established to reflect timing differences between book and Tax income) set forth
on the face of the Most Recent Balance Sheet (rather than in any notes thereto)
and (ii) will not exceed that reserve as adjusted for the passage of time
through the Closing Date in accordance with the past custom and practice of the
Company in filing its Tax Returns.
          (c) The Company has not made any change in accounting methods,
received a ruling from any taxing authority or signed an agreement with respect
thereto or signed any closing agreement with respect to any Tax year. The
Company is not required to include in income any adjustment pursuant to section
481(a) of the Code by reason of any voluntary change in accounting method (nor
has any Governmental Authority proposed in writing any such adjustment or change
of accounting method).
          (d) The Company is not currently the beneficiary of any extension of
time within which to file any Tax Return. All private letter rulings issued by
the IRS to the Company (and any corresponding ruling or determination of any
state, local or foreign Governmental Authority, including, without limitation,
any clearance for taxation purposes in relation to any transaction or
arrangement involving the Company) have been disclosed on Schedule 6.1(d), and
there are no pending requests for any rulings (or corresponding determinations).
There is no power of attorney with respect to any Tax executed or filed with any
Governmental Authority.

-38-



--------------------------------------------------------------------------------



 



          (e) There are no liens on any of the Assets that arose in connection
with any failure (or alleged failure) to pay any Tax, except for liens for Taxes
not yet due. The Company has not waived any statute of limitations in respect of
Taxes or agreed to any extension of time with respect to a Tax assessment or
deficiency which waiver or extension has not since expired. Schedule 6.1(e)
lists those Tax Returns filed with respect to the Company for taxable periods
ended on or after December 31, 2000 that have been audited or that have been the
subject of any written or unwritten notice of any audit, examination,
investigation or other proceeding. The Company has delivered to the Buyer
correct and complete copies of all audit, examination, revenue agent’s and other
reports of, and any closing agreement with, any taxing jurisdiction with respect
to taxable periods ended on or after December 31, 2000. No issue relating to
Taxes has been raised in writing by a Governmental Authority during any pending
audit or examination, and no issue relating to Taxes was raised in writing by a
Governmental Authority in any completed audit or examination, that reasonably
can be expected to recur in a later taxable period. Except as noted on
Schedule 6.1(e), there is no dispute or claim concerning any Tax liability of
the Company either (i) claimed or raised by any Governmental Authority in
writing or (ii) as to which any of the directors or officers (or employees
responsible for Tax matters) of the Company has knowledge. No claim has ever
been made by a Governmental Authority in a jurisdiction where the Company does
not file Tax Returns that it is or may be subject to taxation by that
jurisdiction or that it satisfies or may satisfy the nexus or permanent
establishment requirements to be subject to taxation by that jurisdiction.
Except to the extent set forth on Schedule 6.1(e), no director or officer (or
employee responsible for Tax matters) of the Company has any reason to believe
that any Governmental Authority will assert liability for any additional Taxes
for any period for which Tax Returns have been filed.
          (f) The Company has not made any payments, is not obligated to make
any payments and is not a party to any agreement that under certain
circumstances could obligate it to make any payments that will not be deductible
under section 280G of the Code or that would give rise to any obligation to
indemnify any Person for any excise tax payable pursuant to section 4999 of the
Code. The Company has not entered into any sale leaseback or leveraged lease
transaction that fails to satisfy the requirements of Revenue Procedure 75-21 or
Revenue Procedure 2001-28 (or similar provisions of foreign law) or any safe
harbor lease transaction, and the Company is not a lessor or lessee of any
tangible property located outside the United States. None of the property of the
Company is tax-exempt use property within the meaning of section 168(h) of the
Code, is property that is required to be treated as being owned by any other
Person pursuant to the safe harbor lease provisions of former section 168(f)(8)
of the Code or is property that directly or indirectly secures any debt the
interest on which is exempt from federal income tax pursuant to section 103 of
the Code. The Company is not a controlled corporation or a distributing
corporation in respect of a distribution to which section 355(e) of the Code
could apply by reason of the acquisition of the Company’s shares pursuant to
this Agreement. The Company has not distributed stock of another entity, or had
its stock distributed by another entity, in a transaction that was purported or
intended to be governed in whole or in part by section 355 or section 361 of the
Code. No Debt of the Company consists of “corporate acquisition indebtedness”
within the meaning of section 279 of the Code.

-39-



--------------------------------------------------------------------------------



 



          (g) The Company (i) has not made an election, or is required to treat
any of its assets as owned by another Person pursuant to the provisions of
Section 168(f) of the Internal Revenue Code of 1954 or as tax-exempt bond
financed property or tax-exempt use of property within the meaning of
Section 168 of the Code; (ii) owns no property that is subject to a “section 467
rental agreement” as defined in Section 467 of the Code; (iii) has not elected
at any time to be treated as an S corporation within the meaning of
Sections 1361 or 1362 of the Code; or (iv) made any of the foregoing elections
or is required to apply any of the foregoing rules under any comparable state or
local Tax provision.
          (h) The Company does not have a non-accountable expense reimbursement
arrangement with the meaning of Treasury Regulation Section 1.62-2(c).
          (i) No taxing authority is asserting or to the Seller’s Knowledge
threatening to assert a claim against the Company under or as a result of
Section 482 of the Code or any similar provision of any foreign, state or local
Tax law.
          (j) The Company will not be required to include any item of income in,
or exclude any item of deduction from, taxable income for any taxable period (or
portion of any taxable period) after the Closing Date as a result of (i) a
closing agreement as described in Section 7121 of the Code (or any corresponding
or similar provision of state, local or non-U.S. Tax law); (ii) an installment
sale or open transaction disposition occurring on or prior to the Closing Date;
(iii) the use of the cash basis method of accounting; or (iv) a prepaid amount
received on or prior to the Closing Date.
          (k) The Company has not been a United States real property holding
corporation within the meaning of section 897(c)(2) of the Code during the
applicable period specified in section 897(c)(1)(A)(ii) of the Code. The Company
does not have, and has not had, a permanent establishment in any foreign
country, as defined in any applicable income tax treaty to which the United
Sates and the foreign country are parties or under the law of the foreign
country. The Company does not have an overall foreign loss within the meaning of
section 904(f) of the Code.
          (l) The Company is not a party to any Tax allocation or sharing
agreement. The Company (i) has not been a member of an Affiliated Group filing a
consolidated Federal income Tax Return and (ii) has no liability for the Taxes
of any Person under Treasury regulation section 1.1502-6 (or any similar
provision of state, local or foreign law), as a transferee or successor, by
contract or otherwise. The Company is not a party to any joint venture,
partnership or other arrangement or contract that could be treated as a
partnership for Federal income tax purposes. Details of all claims or elections
for any reliefs, allowances or credits, the making or claiming of which was
taken into account in computing the provision or reserve for taxation in the
Reviewed Financials and which have not been made by the Company are set out in
Schedule 6.1(l). Except as provided in the Reviewed Financials, the Company is
not and will not be under any obligation to make and has no entitlement to
receive in respect of any period ending on or before the Closing any payment
under any taxation sharing arrangement in respect of profits, gains or losses of
another Person.

-40-



--------------------------------------------------------------------------------



 



          (m) The Company has disclosed on its Federal income Tax Returns all
positions taken therein that could give rise to a substantial understatement of
Federal income Tax within the meaning of section 6662 of the Code. The Company
has not engaged in any “listed transaction” or “reportable transaction” within
the meaning of section 6707A(c) of the Code or Treasury regulation section
1.6011-4(b) or any transaction (i) that was marketed to the Company in writing
as a transaction that is intended to generate substantial tax benefits and
(ii) with respect to which the Company has paid a promoter of the transaction
total fees in excess of $100,000.
          (n) The transfer of the Shares to the Buyer pursuant to the terms of
this Agreement will not result in any Tax liability to the Company or result in
a reduction of the amount of any net operating loss, net operating loss
carryover, net capital loss, net capital loss carryover, Tax credit, Tax credit
carryover, excess charitable contribution or basis of property that otherwise
would be available to the Company by reason or as a result of deferred
intercompany transactions, excess loss accounts, or otherwise.
          (o) No charge to taxation will arise on the Company and no
arrangement, concession, dispensation or agreement which the Company has with or
from any Tax Authority will be prejudiced by virtue of the entering into of this
Agreement or the consummation of the transactions contemplated hereby.
          (p) Except as described in Schedule 6.1(p), the Company is not treated
for any taxation purpose as resident in a country other than the country of its
incorporation and the Company has not, nor has it within the past six (6) years
had, a branch, agency or permanent establishment in a country other than the
country of its incorporation.
          (q) No transactions or arrangements involving the Company have taken
place or are in existence which are such that any provision relating to transfer
pricing might be invoked by a Governmental Authority.
     6.2 Covenants With Respect To Taxes
          (a) the Buyer shall (i) grant to the Seller reasonable access to the
Company’s books and records (including tax workpapers and returns and
correspondence with tax authorities), including the right to take extracts
therefrom and make copies thereof, to the extent that the books and records
relate to the operations of the Company during taxable periods ending on or
prior to or that include the Closing Date as may be necessary for Tax return
preparation, audit, or other financial reporting matters, and (ii) otherwise
cooperate with the Seller in connection with any audit of Taxes that relates to
the business of the Company prior to Closing, in each case to the extent
relevant to the Seller’s indemnification obligations under Section 6.3.

-41-



--------------------------------------------------------------------------------



 



          (b) the Buyer shall be responsible for preparing and filing, or
causing the Company to prepare and file, all Tax Returns of the Company for the
taxable periods ending after the Closing Date, and the Seller shall be
responsible for filing all Tax Returns of the Company for taxable periods ending
on or before the Closing Date. The Seller shall furnish such Tax Returns to the
Buyer for its review, comment and approval at least 30 days prior to the due
date (or extended due date) for filing such Tax Returns and such Tax Returns
shall be prepared in accordance with past practice, except as required by law or
regulation. The Seller shall pay all Taxes required to be paid with respect to
such Tax Returns, reduced by the amount of the accrual for those Taxes in the
Closing Balance Sheet to the extent included in computing net working capital
and reduced by the amount of such Taxes attributable to transactions occurring
after the Effective Date and on or before the Closing. The Seller shall pay to
the Buyer within five (5) days after the date on which Taxes are paid with
respect to periods beginning before the Effective Date and ending on or after
the Effective Date an amount equal to the portion of those Taxes that relates to
the portion of the taxable period ending on the Effective Date. Other than the
Taxes referred to in the preceding sentence that the Seller shall pay, for
purposes of this Agreement, in the case of any period that begins before the
Effective Date and ends after the Effective Date, any tax based directly or
indirectly on gross or net income or receipts or imposed in respect of specific
transactions, and any credits available with respect to any Tax, shall be
allocated by assuming that the taxable period ended on the Effective Date, and
any other Tax shall be allocated based on the number of days in the taxable
period ending on the Effective Date divided by the total number of days in the
taxable period.
     6.3 Indemnification for Taxes.
          (a) The Seller shall indemnify the Buyer and its Affiliates,
including, after the Closing, the Company (each herein sometimes referred to as
an “Indemnified Taxpayer”) against, and agrees to protect, save and hold
harmless each Indemnified Taxpayer from, any and all claims, damages,
deficiencies and losses and all expenses, including, without limitation,
attorneys’, accountants’ and experts’ fees and disbursements (all herein
referred to as “Tax Losses”), resulting from:
          (i) (A) any Taxes of the Company or the Seller allocable to any period
ending on or prior to the Effective Date or allocable to any period that begins
before and ends after the Effective Date (but only to the extent that such Taxes
relate to the portion of the taxable period ending on the Effective Date in
accordance with Section 6.2(b)), except to the extent the liability for such
Taxes is included in computing net working capital and (B) any Taxes of the
Company or any corporation that is or was a member of an Affiliated Group of
which the Company was or is a member, or any liability of any of the foregoing
for the Taxes of any Person, whether as a transferee or successor, by contract
or otherwise;

-42-



--------------------------------------------------------------------------------



 



          (ii) Any Taxes arising from or occasioned by the sale of the Company’s
capital stock pursuant to this Agreement; or
          (iii) Any misrepresentation or breach of any representation, warranty
or obligation set forth in this Section 6.
          (b) Subject to the resolution of any Tax contest pursuant to Section
6.3(c), upon notice from the Buyer to the Seller that an Indemnified Taxpayer is
entitled to an indemnification payment for a Tax Loss pursuant to Section
6.3(a), the Seller thereupon shall pay to the Indemnified Taxpayer an amount
that, net of any Taxes imposed on the Indemnified Taxpayer with respect to the
payment, will indemnify and hold the Indemnified Taxpayer harmless from the Tax
Loss.
          (c) (i) If a claim shall be made by any Governmental Authority that,
if successful, would result in the indemnification of an Indemnified Taxpayer,
the Indemnified Taxpayer shall promptly notify the Seller in writing of that
fact; provided, however, that any failure to give the notice will not waive any
rights of the Indemnified Taxpayer.
          (ii) The Seller shall have the right to defend the Indemnified
Taxpayer against the claim with counsel satisfactory to the Indemnified Taxpayer
so long as (A) the Seller notifies the Indemnified Taxpayer in writing within
30 days after the Indemnified Taxpayer has given notice of the claim that the
Seller will indemnify the Indemnified Taxpayer from and against the entirety of
any Tax Losses the Indemnified Taxpayer may suffer resulting from, arising out
of, relating to, in the nature of, or caused by the claim, (B) if the
Indemnified Taxpayer is requested to pay the Tax claimed and sue for a refund,
the Seller shall have advanced to the Indemnified Taxpayer, on an interest free
basis, the full amount the Indemnified Taxpayer is required to pay, and (C) the
Seller conducts the defense of the claim actively and diligently.
          (iii) Subject to the provisions of paragraph (ii) above, the Seller
shall be entitled to prosecute the contest to a determination in a court of
initial jurisdiction, and if the Seller shall reasonably request, to a
determination in an appellate court provided that, if requested by the
Indemnified Taxpayer, the Seller shall provide to the Indemnified Taxpayer an
opinion, in form and substance satisfactory to the Indemnified Taxpayer, of
counsel satisfactory to the Indemnified Taxpayer, that there exists a reasonable
basis for the Company to prevail on that appeal.

-43-



--------------------------------------------------------------------------------



 



          (iv) The Seller shall not be entitled to settle or to contest any
claim relating to Taxes if the settlement of, or an adverse judgment with
respect to, the claim would be likely, in the good faith judgment of the
Indemnified Taxpayer, to cause the liability for any Tax of the Indemnified
Taxpayer or of any Affiliate of the Indemnified Taxpayer for any taxable period
ending after the Closing Date to increase (including, without limitation, by
making any election or taking any action having the effect of making any
election, by deferring the inclusion of any amount in income or by accelerating
the deduction of any amount or the claiming of any credit) or to take a position
that, if applied to any taxable period ending after the Closing Date, would be
adverse to the interest of the Indemnified Taxpayer or any Affiliate of the
Indemnified Taxpayer.
          (v) If, after actual receipt by the Indemnified Taxpayer of an amount
advanced by the Seller pursuant to paragraph (ii)(D) above, the extent of the
liability of the Indemnified Taxpayer with respect to the indemnified matter
shall be established by the judgment or decree of a court that has become final
or a binding settlement with an administrative agency having jurisdiction
thereof that has become final, the Indemnified Taxpayer shall promptly pay to
the Seller any refund received by or credited to the Indemnified Taxpayer with
respect to the indemnified matter (together with any interest paid or credited
thereon by the Governmental Authority and any recovery of legal fees from the
Governmental Authority); provided, however, that the Indemnified Taxpayer shall
have been indemnified and held harmless from all Tax Losses by reason of any
indemnification payments retained by the Indemnified Taxpayer net of any Taxes
imposed on the Indemnified Taxpayer with respect to indemnification payments
received by the Indemnified Taxpayer or with respect to the receipt of any
payment from the Governmental Authority. Notwithstanding the foregoing, the
Indemnified Taxpayer shall not be required to make any payment hereunder before
the time that the Seller shall have made all payments or indemnities then due
with respect to Indemnified Taxpayer pursuant to this Section 6.
          (vi) If any of the conditions in Section 6.3(c)(i) above are or become
unsatisfied, (A) the Indemnified Taxpayer may defend against, and consent to the
entry of any judgment or enter into any settlement with respect to, the claim in
any manner it may deem appropriate (and the Indemnified Taxpayer need not
consult with, or obtain any consent from, the Seller in connection therewith),
(B) the Seller will reimburse the Indemnified Taxpayer promptly and periodically
for the costs of defending against the claim (including, without limitation,
attorneys’, accountants’ and experts’ fees and disbursements) and (C) the Seller
will remain responsible for any Losses the Indemnified Taxpayer may suffer to
the fullest extent provided in this Section 6.3.

-44-



--------------------------------------------------------------------------------



 



          (d) Anything to the contrary in this Agreement notwithstanding, the
indemnification obligations of the Seller under this Section 6 shall survive the
Closing until the end of the applicable statutes of limitations. With respect to
any indemnification obligation for any Tax for which a Governmental Authority
asserts a claim within 90 days before the end of the applicable statute of
limitations, an Indemnified Taxpayer shall be treated as having provided timely
notice to the Seller by providing written notice to the Seller on or before the
90th day after the Indemnified Taxpayer’s receipt of a written assertion of the
claim by the Governmental Authority.
          (e) All transfer, documentary, sales, use, stamp, registration and
other similar Taxes and fees (including any penalties and interest) incurred in
connection with this Agreement shall be paid by the Seller when due, and the
Seller will, at its own expense, file all necessary Tax Returns and other
documentation with respect to all the transfer, documentary, sales, use, stamp,
registration and other Taxes and fees, and, if required by applicable law, the
Buyer will, and will cause its Affiliates to, join in the execution of any of
those Tax Returns and other documentation.

7.   MISCELLANEOUS

     7.1 Notices. All notices, requests, demands, claims and other
communications required or permitted to be delivered, given or otherwise
provided under this Agreement must be in writing and must be delivered, given or
otherwise provided:
          (a) by hand (in which case, it will be effective upon delivery);
          (b) by facsimile (in which case, it will be effective upon receipt of
confirmation of good transmission); or
          (c) by overnight delivery by a nationally recognized courier service
(in which case, it will be effective on the Business Day after being deposited
with such courier service);
     in each case, to the address (or facsimile number) listed below:

     
If to the Seller, to:
  Alan B. Roberts
 
  1001 County Road 230
 
  Giddings, Texas 78942
 
  Telephone: (979) 542-0272
 
  Facsimile: (979) 542-9402
 
   
with a copy (which shall not
  Decker, Jones, McMackin,
constitute notice) to:
  McClane, Hall & Bates, P. C.
 
  801 Cherry Street, Unit #46
 
  Fort Worth, Texas 76102
 
  Telephone: (817) 336-2400
 
  Facsimile: (817) 336-2181
 
  Attention: James L. Stripling, Esq.

-45-



--------------------------------------------------------------------------------



 



     
If to the Buyer, to:
  MasTec North America, Inc.
 
  c/o MasTec, Inc.
 
  800 S. Douglas Road, 12th Floor
 
  Coral Gables, FL 33134
 
  Telephone: (305) 406-1892
 
  Facsimile: (305) 406-1900
 
  Attention: Pablo A. Alvarez, Executive Vice
 
  President, Mergers and Acquisitions
 
   
with a copy (which shall not
  MasTec, Inc.
constitute notice) to:
  800 S. Douglas Road, 12th Floor
 
  Coral Gables, FL 33134
 
  Telephone: (305) 406-1849
 
  Facsimile: (305) 406-1947
 
  Attention: Albert de Cardenas, Executive
 
  Vice President and General Counsel
 
   
with a copy (which shall not
  Greenberg Traurig, P.A.
constitute notice) to:
  1221 Brickell Avenue
 
  Miami, FL 33131
 
  Telephone number: (305) 579-0724
 
  Facsimile number: (305) 961-5724
 
  Attention: David Barkus, Esq.

Each of the parties to this Agreement may specify a different address or
facsimile number by giving notice in accordance with this Section 7.1 to each of
the other parties hereto.
     7.2 Succession and Assignment; No Third-Party Beneficiary. Subject to the
immediately following sentence, this Agreement will be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns, each of which such successors and permitted assigns will be deemed to
be a party hereto for all purposes hereof. No party may assign, delegate or
otherwise transfer either this Agreement or any of its rights, interests, or
obligations hereunder (other than transfers by operation of law) without the
prior written approval of the other parties; provided, however, that the Buyer
may (a) assign any or all of its rights and interests hereunder to one or more
of its Affiliates and (b) designate one or more of its Affiliates to perform its
obligations hereunder, in each case, so long as the Buyer is not relieved of any
Liability hereunder. Except as expressly set forth in Section 5 with respect to
Indemnified Persons who are not parties to this Agreement, this Agreement is for
the sole benefit of the parties and their permitted successors and assignees and
nothing herein expressed or implied will give or be construed to give any
Person, other than the parties and such successors and assignees, any legal or
equitable rights hereunder.
     7.3 Amendments and Waivers. No amendment or waiver of any provision of this
Agreement will be valid and binding unless it is in writing and signed, in the
case of an amendment, by the Buyer and the Seller, or in the case of a waiver,
by the party against whom the waiver is to be effective. No waiver by any party
of any breach or violation or, default under or inaccuracy in any
representation, warranty or covenant hereunder, whether intentional or not,

-46-



--------------------------------------------------------------------------------



 



will be deemed to extend to any prior or subsequent breach, violation, default
of, or inaccuracy in, any such representation, warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence. No delay or omission on the part of any party in exercising any
right, power or remedy under this Agreement will operate as a waiver thereof.
     7.4 Entire Agreement. This Agreement constitutes the entire agreement among
the parties hereto with respect to the subject matter hereof and supersedes any
and all prior and contemporaneous discussions, negotiations, proposals,
undertakings, understandings and agreements, whether written or oral, with
respect thereto.
     7.5 Schedules; Listed Documents, etc. Neither the listing nor description
of any item, matter or document in any Schedule hereto nor the furnishing or
availability for review of any document will be construed to modify, qualify or
disclose an exception to any representation or warranty of any party made herein
or in connection herewith, except to the extent that such representation or
warranty specifically refers to such Schedule and such modification,
qualification or exception is clearly described in such Schedule.
     7.6 Counterparts; Execution. This Agreement may be executed in any number
of counterparts, each of which will be deemed an original, but all of which
together will constitute but one and the same instrument. This Agreement will
become effective when duly executed by each party hereto. The facsimile
transmission of a signed signature page, by any party to the other(s), shall
constitute valid execution and acceptance of this Agreement by the
signing/transmitting party.
     7.7 Survival. The covenants and agreements and, subject to Section 5.3, the
representations and warranties set forth in this Agreement shall survive and
remain in effect after the Closing.
     7.8 Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction will not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. In the event that any provision hereof
would, under applicable law, be invalid or unenforceable in any respect, each
party hereto intends that such provision will be construed by modifying or
limiting it so as to be valid and enforceable to the maximum extent compatible
with, and possible under, applicable law.
     7.9 Headings. The headings contained in this Agreement are for convenience
purposes only and will not in any way affect the meaning or interpretation
hereof.
     7.10 Construction. The parties have participated jointly in the negotiation
and drafting of this Agreement. In the event an ambiguity or question of intent
or interpretation arises, this Agreement will be construed as if drafted jointly
by the parties and no presumption or burden of proof will arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. The parties intend that each representation, warranty and
covenant contained herein will have independent significance. If any party has
breached or violated, or if there is an inaccuracy in, any representation,
warranty or covenant contained herein in any

-47-



--------------------------------------------------------------------------------



 



respect, the fact that there exists another representation, warranty or covenant
relating to the same subject matter (regardless of the relative levels of
specificity) which the party has not breached or violated, or in respect of
which there is not an inaccuracy, will not detract from or mitigate the fact
that the party has breached or violated, or there is an inaccuracy in, the first
representation, warranty or covenant.
     7.11 Governing Law. This Agreement, the rights of the parties and all
Actions arising in whole or in part under or in connection herewith, will be
governed by and construed in accordance with the domestic substantive laws of
the State of Florida, without giving effect to any choice or conflict of law
provision or rule that would cause the application of the laws of any other
jurisdiction.
     7.12 Jurisdiction; Venue; Service of Process.
          7.12.1 Jurisdiction. Subject to the provisions of Section 4.4.4 and
5.4.5, each party, by its execution hereof, (a) hereby irrevocably submits to
the exclusive jurisdiction of the state courts of the State of Florida or the
United States District Courts located in the Southern District of Florida for
the purpose of any Action between the parties arising in whole or in part under
or in connection with this Agreement, (b) hereby waives to the extent not
prohibited by applicable law, and agrees not to assert, by way of motion, as a
defense or otherwise, in any such Action, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that any such Action brought in
one of the above-named courts should be dismissed on grounds of forum non
conveniens, should be transferred or removed to any court other than one of the
above-named courts, or should be stayed by reason of the pendency of some other
proceeding in any other court other than one of the above-named courts, or that
this Agreement or the subject matter hereof may not be enforced in or by such
court and (c) hereby agrees not to commence any such Action other than before
one of the above-named courts. Notwithstanding the previous sentence a party may
commence any Action in a court other than the above-named courts solely for the
purpose of enforcing an order or judgment issued by one of the above-named
courts.
          7.12.2 Venue. Each party agrees that for any Action between the
parties arising in whole or in part under or in connection with this Agreement,
such party bring Actions only in Miami-Dade County, Florida. Each party further
waives any claim and will not assert that venue should properly lie in any other
location within the selected jurisdiction.
          7.12.3 Service of Process. Each party hereby (a) consents to service
of process in any Action between the parties arising in whole or in part under
or in connection with this Agreement in any manner permitted by Florida law,
(b) agrees that service of process made in accordance with clause (a) or made by
registered or certified mail, return receipt requested, at its address specified
pursuant to Section 7.1, will constitute good and valid service of process in
any such Action and (c) waives and agrees not to assert (by way of motion, as a
defense, or otherwise) in any such Action any claim that service of process made
in accordance with clause (a) or (b) does not constitute good and valid service
of process.

-48-



--------------------------------------------------------------------------------



 



     7.13 Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
THAT CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT THAT THEY WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS, WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. THE
PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT
AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG
THE PARTIES IRREVOCABLY TO WAIVE THEIR RIGHTS TO TRIAL BY JURY IN ANY ACTION
WHATSOEVER BETWEEN OR AMONG THEM RELATING TO THIS AGREEMENT OR ANY OF THE
CONTEMPLATED TRANSACTIONS, WHICH ACTION WILL INSTEAD BE TRIED IN A COURT OF
COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
     7.14 Expenses. Except as provided in Sections 5 or 6, each party shall bear
its own expenses incurred in connection with this Agreement and the transactions
contemplated hereby.

8.   DEFINITIONS; CERTAIN RULES OF CONSTRUCTION.

     8.1 Definitions. As used herein, the following terms will have the
following meanings:
     “1933 Act” means the Securities Act of 1933, as amended.
     “Acceptable Levels” is defined in Section 4.7.
     “Accounts Receivable” means the aggregate amount of accounts, commissions
and debts payable to the Company. For all purposes hereunder, the Accounts
Receivable shall be valued at their net realizable value, net of an allowance
for bad debts.
     “Action” means any claim, action, cause of action or suit (whether in
contract, tort or otherwise), litigation (whether at law or in equity, whether
civil or criminal), controversy, assessment, arbitration, investigation,
hearing, charge, complaint, demand, notice or proceeding to, from, by or before
any Governmental Authority.
     “Actual Company Debt” is defined in Section 1.3.2.
     “Actual Net Working Capital” defined in Section 1.3.2.
     “Actual Tangible Net Worth” is defined in Section 1.3.2.
     “Actual Total Assets” is defined in Section 1.3.2.

-49-



--------------------------------------------------------------------------------



 



     “Affiliate” means with respect to any specified Person, (a) each Person
directly or indirectly controlling, controlled by or under direct or indirect
common control with such specified Person at such time, (b) each Person who is
at such time an officer or director of, or direct or indirect beneficial holder
of at least 20% of any class of the capital stock of, such specified Person,
(c) each Person that is managed by a common group of executive officers and/or
directors as such specified Person, (d) the Members of the Immediate Family
(i) of each officer, director or holder described in clause (b) and (ii) if such
specified Person is an individual, of such specified Person, provided that
solely with respect to Section 4.4, James Roberts and David Roberts, shall not
be considered a Member of the Immediate Family and (e) each Person of which such
specified Person or an Affiliate (as defined in clauses (a) through (d)) thereof
will, directly or indirectly, beneficially own at least 20% of any class of
equity interests at such time.
     “Affiliated Group” means any affiliated group within the meaning of section
1504(a) of the Code or any similar group defined under a similar provision of
any Legal Requirement.
     “Agreement” is defined in the Preamble.
     “Assets” is defined in Section 2.10.1.
     “Business” means the Company’s pipeline construction and right-of-way
business, including but not limited to: (i) cross country construction of
pipelines from two (2) to forty-two (42) inches; (ii) industrial metalizing,
sandblasting and tank lining painting; (iii) field and shop fabrication;
(iv) hydrostatic testing; (v) pipeline repair, retirement and removal; (vi)
right-of-way maintenance and mowing; (vii) automated and manual welding; and
(viii) compressor station pipelines, retirement, meter stations and demolition,
all as it relates to the pipeline construction business.
     “Business Day” means any weekday other than a weekday on which banks in New
York City, New York, Coral Gables, Florida or Giddings, Texas are authorized or
required to be closed.
     “Buyer” is defined in the Preamble.
     “Buyer Indemnified Person” is defined in Section 5.1.
     “Cash Purchase Price” is defined in Section 1.2.
     “Closing” is defined in Section 1.4.
     “Closing Balance Sheet” is defined in Section 1.3.2.
     “Closing Date” is defined in Section 1.4.
     “Closing Statement” is defined in Section 1.3.2.
     “Code” means the U.S. Internal Revenue Code of 1986, as amended.
     “Common Stock” means the common stock of the Company, par value $1.00.
     “Company” is defined in the recitals to this Agreement.
     “Company Employees” is defined in Section 2.17(a).

-50-



--------------------------------------------------------------------------------



 



     “Company Software” means Owned Software and Licensed Software.
     “Company Technology” means any and all Technology used or useful in
connection with the Business and any and all Intellectual Property in any and
all such Technology.
     “Compensation” means, with respect to any Person, all salaries,
compensation, remuneration, bonuses or benefits of any kind or character
whatever, paid or provided directly or indirectly by the Company to such Person
or Affiliates of such Person.
     “Competitive Business” is defined in Section 4.4.1(a).
     “Contaminant” means any pollutant, hazardous substance, radioactive
substance, toxic substance, hazardous waste, medical waste, radioactive waste,
special waste, petroleum or petroleum-derived substance or waste, asbestos,
polychlorinated biphenyls, or any hazardous or toxic constituent thereof and
includes, without limitation, any substance defined in or regulated under any
Environmental Law.
     “Contemplated Transactions” means the transactions contemplated by this
Agreement, including the sale and purchase of the Shares.
     “Contractual Obligation” means, with respect to any Person, any contract,
agreement, deed, mortgage, lease, license, commitment, promise, undertaking,
arrangement, performance bond, warranty obligation or understanding, whether
written or oral and whether express or implied, or other document or instrument
(including any document or instrument evidencing or otherwise relating to any
Debt), to which or by which such Person is a party or otherwise subject or bound
or to which or by which any property, business, operation or right of such
Person is subject or bound.
     “Controlled Group” is defined in Section 2.17(c).
     “Corrective Action” means all monitoring well installations, tests,
inspections, borings, engineering studies, surveys, appraisals, environmental
studies, remediation operations or other activities, including any subsequent
monitoring, as may be required, in compliance with Environmental Laws, in order
to remediate any environmental contamination located at the Site and identified
by the Phase II.
     “CPA Firm” means PricewaterhouseCoopers.
     “Customer Assets” is defined in Section 2.16.
     “Debt” means, with respect to any Person, all obligations (including all
obligations in respect of principal, accrued interest, penalties, fees and
premiums) of such Person (a) for borrowed money (including overdraft
facilities), (b) evidenced by notes, bonds, debentures or similar Contractual
Obligations, (c) for the deferred purchase price of property, goods or services
(other than trade payables or accruals incurred in the Ordinary Course of
Business), (d) under capital leases (in accordance with GAAP), (e) in respect of
letters of credit and bankers’ acceptances, (f) for Contractual Obligations
relating to interest rate protection, swap agreements and collar agreements,
(g) in the nature of prepayment penalties in connection with the obligations
described in clauses (a) through (f) above, and (h) in the nature of Guarantees
of the obligations described in clauses (a) through (f) above of any other
Person.

-51-



--------------------------------------------------------------------------------



 



     “Deductible” is defined in Section 5.1.6.
     “Disclosed Contract” is defined in Section 2.19.2.
     “Earn-Out Payments” is defined in Section 1.6.1.
     “Earn-out Period” is defined in Section 1.6.2.
     “Earn-Out Review Period” is defined in Section 1.6.6.
     “EBT” is defined in Section 1.6.3.
     “Effective Date” is defined in the Preamble.
     “Employee Plans” is defined in Section 2.17(a).
     “Encumbrance” means any charge, claim, community or other marital property
interest, condition, equitable interest, lien, license, option, pledge, security
interest, mortgage, right of way, easement, encroachment, servitude, right of
first offer or first refusal, buy/sell agreement and any other restriction or
covenant with respect to, or condition governing the use, construction, voting
(in the case of any security or equity interest), transfer, receipt of income or
exercise of any other attribute of ownership.
     “Enforceable” means, with respect to any Contractual Obligation stated to
be “Enforceable” by or against any Person, that such Contractual Obligation is a
legal, valid and binding obligation of such Person enforceable by or against
such Person in accordance with its terms, subject to the effect of applicable
bankruptcy, insolvency, reorganization, moratorium and other similar laws now or
hereafter in effect affecting the rights of creditors generally, including
without limitation, court decisions, general equity principles, and the
statutory provisions of the federal bankruptcy code and applicable state law
pertaining to the voidability of preferential or fraudulent transfers or
conveyances.
     “Environmental Consultant” is defined in Section 4.7.
     “Environmental Laws” means any Legal Requirement relating to (a) releases
or threatened releases of Hazardous Substances, (b) pollution or protection of
public health or the environment or worker safety or health or (c) the
manufacture, handling, transport, use, treatment, storage, or disposal of
Hazardous Substances.
     “Equipment” is defined in Section 2.13.
     “ERISA” means the federal Employee Retirement Income Security Act of 1974.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Excluded Assets” is defined in Section 2.6.1.

-52-



--------------------------------------------------------------------------------



 



     “Existing Operations” is defined in Section 1.6.3.
     “Facilities” means any buildings, plants, improvements or structures
located on the Real Property.
     “FLSA” is defined in Section 2.24.2.
     “Financials” is defined in Section 2.6.1.
     “GAAP” means generally accepted accounting principles in the United States
as in effect from time to time.
     “Government Order” means any order, writ, judgment, injunction, decree,
stipulation, ruling, determination or award entered by or with any Governmental
Authority in a judicial or administrative proceeding.
     “Governmental Authority” means any United States federal, state or local or
any foreign government, or political subdivision thereof, or any multinational
organization or authority or any authority, agency or commission entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power, any court or tribunal (or any
department, bureau or division thereof), or any arbitrator or arbitral body.
     “Guarantee” means, with respect to any Person, (a) any guarantee of the
payment or performance of, or any contingent obligation in respect of, any Debt
or other Liability of any other Person; (b) any other arrangement whereby credit
is extended to any obligor (other than such Person) on the basis of any promise
or undertaking of such Person (i) to pay the Debt or other Liability of such
obligor, (ii) to purchase any obligation owed by such obligor, (iii) to purchase
or lease assets under circumstances that are designed to enable such obligor to
discharge one or more of its obligations or (iv) to maintain the capital,
working capital, solvency or general financial condition of such obligor; and
(c) any liability as a general partner of a partnership or as a venturer in a
joint venture in respect of Debt or other obligations of such partnership or
venture.
     “Hazardous Substance” is defined in Section 2.18.
     “Indemnified Person” means, with respect to any Indemnity Claim, the Person
asserting such claim under Section 5.1 or 5.2, as the case may be.
     “Indemnified Taxpayer” is defined in Section 6.3(a).
     “Indemnifying Person” means, with respect to any Indemnity Claims, (i) the
Seller, or (ii) the Buyer under Section 5.1 or 5.2, respectively, against whom
such claim is asserted.
     “Indemnity Claim” means a claim for indemnity under Section 5.1 or 5.2.
     “Intellectual Property” means the entire right, title and interest in and
to all proprietary rights of every kind and nature, including all rights and
interests pertaining to or deriving from:

-53-



--------------------------------------------------------------------------------



 



          (a) patents, copyrights, mask work rights, technology, know-how,
processes, trade secrets, algorithms, inventions, works, proprietary data,
databases, formulae, research and development data and computer software or
firmware;
          (b) trademarks, trade names, service marks, service names, brands,
trade dress and logos, and the goodwill and activities associated therewith;
          (c) domain names, rights of privacy and publicity, moral rights, and
proprietary rights of any kind or nature, however denominated, throughout the
world in all media now known or hereafter created;
          (d) any and all registrations, applications, recordings, licenses,
common-law rights and Contractual Obligations relating to any of the foregoing;
and
          (e) all Actions and rights to sue at law or in equity for any past,
present or future infringement or other impairment of any of the foregoing,
including the right to receive all proceeds and damages therefrom, and all
rights to obtain renewals, continuations, divisions or other extensions of legal
protections pertaining thereto.
     “Interim Financials” is defined in Section 2.6.1.
     “Inventory” means all inventory related to the Business, wherever located,
including all finished goods whether held at any location or facility of the
Company or in transit to the Company.
     “Investment” means (a) any direct or indirect ownership, purchase or other
acquisition by a Person of any notes, obligations, instruments, capital stock,
options, securities or ownership interests (including partnership interests and
joint venture interests) of any other Person; and (b) any capital contribution
or similar obligation by a Person to any other Person.
     “IRS” is defined in Section 2.17(e).
     “Law” means any federal, national, supranational, state, provincial, local
or similar statute, law, ordinance, regulation, rule, code, order, requirement
or rule of law (including common law.
     “Legal Requirement” means any United States federal, state or local or
foreign law, statute, standard, ordinance, code, rule, regulation, resolution or
promulgation, or any Government Order, or any license, franchise, permit or
similar right granted under any of the foregoing, or any similar provision
having the force or effect of law.
     “Liability” means, with respect to any Person, any liability or obligation
of such Person whether known or unknown, whether asserted or unasserted, whether
determined, determinable or otherwise, whether absolute or contingent, whether
accrued or unaccrued, whether liquidated or unliquidated, whether incurred or
consequential, whether due or to become due and whether or not required under
GAAP to be accrued on the financial statements of such Person.

-54-



--------------------------------------------------------------------------------



 



     “Liability Policies” is defined in Section 2.26.
     “Licensed Software” means all Software that is owned by any third party and
that is licensed to and used by the Company in the conduct of the Businesses.
     “Licenses” is defined in Section 2.14.6.
     “Losses” is defined in Section 5.1.
     “MasTec” is defined in Section 1.6.4.
     “Material Adverse Effect” means any change in, or effect on, the Business,
operations, Assets, prospects or condition (financial or otherwise) of the
Company which, when considered either individually or in the aggregate together
with all other adverse changes or effects with respect to which such phrase is
used in this Agreement, is, or is reasonably likely to be, materially adverse to
the Business, operations, Assets, prospects or condition (financial or
otherwise) of the Company, taken as a whole.
     “Maximum Company Debt” is defined in Section 1.3.1.
     “Maximum Net Working Capital” is defined in Section 1.3.5.
     “Members of the Immediate Family” means, with respect to any individual,
(a) such Person’s spouse, (b) each parent, brother, sister or child of such
Person or such Person’s spouse, (c) the spouse of any Person described in clause
(b) above, (d) each child of any Person described in clauses (a), (b) or
(c) above, (e) each trust created solely for the benefit of one or more of the
Persons described in clauses (a) through (d) above and (f) each custodian or
guardian of any property of one or more of the Persons described in clauses
(a) through (e) above in his capacity as such custodian or guardian.
     “Minimum Net Working Capital” is defined in Section 1.3.1.
     “Minimum Tangible Net Worth” is defined in Section 1.3.1.
     “Minimum Total Assets” is defined in Section 1.3.1.
     “Most Recent Balance Sheet” is defined in Section 2.6.1.
     “Most Recent Balance Sheet Date” is defined in Section 2.6.1.
     “Negative EBT Earn-out Period” is defined in Section 1.6.1(g).
     “Ordinary Course of Business” means an action taken by any Person in the
ordinary course of such Person’s business which is consistent with the past
customs and practices of such Person (including past practice with respect to
quantity, amount, magnitude and frequency, standard employment and payroll
policies and past practice with respect to management of working capital) which
is taken in the ordinary course of the normal day-to-day operations of such
Person.

-55-



--------------------------------------------------------------------------------



 



     “Organizational Documents” means, with respect to any Person (other than an
individual), (a) the certificate or articles of incorporation or organization
and any joint venture, limited liability company, operating or partnership
agreement and other similar documents adopted or filed in connection with the
creation, formation or organization of such Person and (b) all by-laws, voting
agreements and similar documents, instruments or agreements relating to the
organization or governance of such Person, in each case, as amended or
supplemented.
     “Owned Software” means all Software used by the Company in the conduct of
the Businesses that is owned or purported to be owned by the Company.
     “PBGC” is defined in Section 2.17(e).
     “Permits” means, with respect to any Person, any license, franchise,
permit, consent, approval, right, privilege, certificate or other similar
authorization issued by, or otherwise granted by, any Governmental Authority or
any other Person to which or by which such Person is subject or bound or to
which or by which any property, business, operation or right of such Person is
subject or bound.
     “Permitted Encumbrance” means (a) statutory liens for current Taxes,
special assessments or other governmental charges not yet due and payable or the
amount or validity of which is being contested in good faith by appropriate
proceedings and for which appropriate reserves have been established in
accordance with GAAP, (b) mechanics’, materialmen’s, carriers’, workers’,
repairers’ and similar statutory liens arising or incurred in the Ordinary
Course of Business which liens have not had and are not reasonably likely to
have a Material Adverse Effect, (c) zoning, entitlement, building and other land
use regulations imposed by governmental agencies having jurisdiction over any
Real Property which are not violated in any material respect by the current or
contemplated use and operation of the Real Property, (d) deposits or pledges
made in connection with, or to secure payment of, worker’s compensation,
unemployment insurance, old age pension programs mandated under applicable Legal
Requirements or other social security, (e) covenants, conditions, restrictions,
easements, encumbrances and other similar matters of record affecting title to
but not adversely affecting current or contemplated occupancy or use of the Real
Property in any material respect and (f) restrictions on the transfer of
securities arising under federal and state securities laws.
     “Person” means any individual or corporation, association, partnership,
limited liability company, joint venture, joint stock or other company, business
trust, trust, organization, Governmental Authority or other entity of any kind.
     “Phase II” is defined in Section 4.7.
     “Predecessor” is defined in Section 2.1.2.
     “Public Reports” is defined in Section 3.6.
     “Purchase Price” is defined in Section 1.6.1.

-56-



--------------------------------------------------------------------------------



 



     “Real Property” is defined in Section 2.12.1.
     “Real Property Leases” is defined in Section 2.12.1.
     “Receivables” is defined in Section 2.11.
     “Representative” means, with respect to any Person, any director, officer,
employee, agent, consultant, advisor, or other representative of such Person,
including legal counsel, accountants, and financial advisors.
     “Reviewed Financials” is defined in Section 2.6.1.
     “SEC” is defined in Section 2.15.4(e).
     “Seller” is defined in the Preamble.
     “Seller Indemnified Person” is defined in Section 5.2.
     “Seller’s Knowledge” means the knowledge of the Seller, Charles Myers,
Jewel Pierce, Jarvis Boriack, Robyn Roberts, Scott Crumley, James Roberts, each
of whom will be deemed to have knowledge of all such matters as he or she would
have discovered, had he or she made reasonable inquiries.
     “Seller’s Objection” is defined in Section 1.3.3.
     “Shares” is defined in the recitals to this Agreement.
     “Site” is defined in Section 4.7.
     “Software” means computer software or firmware in any form, including but
not limited to computer instructions, commands, programs, modules, routines,
procedures, rules, libraries, macros, algorithms, tools, and scripts, and all
documentation of or for any of the foregoing.
     “Subsidiary” means, with respect to any specified Person, any other Person
of which such specified Person will, at the time, directly or indirectly through
one or more Subsidiaries, (a) own at least 50% of the outstanding capital stock
(or other shares of beneficial interest) entitled to vote generally, (b) hold at
least 50% of the partnership, limited liability company, joint venture or
similar interests or (c) be a general partner, managing member or joint
venturer.
     “Tax” or “Taxes” means (a) any and all federal, state, local, or foreign
income, gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental, customs duties, capital
stock, franchise, profits, withholding, social security (or similar, including
FICA), unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, goods and services, mineral oil,
alternative or add-on minimum, estimated, or other tax of any kind or any charge
of any kind in the nature of (or similar to) taxes whatsoever, including any
interest, penalty, or addition thereto, whether disputed or not and (b) any
liability for the payment of any amounts of the type described in clause (a) of
this definition as a result of being a member of an affiliated, consolidated,
combined or unitary group for any period, as a result of any tax sharing or tax
allocation agreement, arrangement or understanding, or as a result of being
liable for another person’s taxes as a transferee or successor, by contract or
otherwise.

-57-



--------------------------------------------------------------------------------



 



     “Tax Losses” is defined in Section 6.3(a).
     “Tax Return” means any return, declaration, report, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
     “Technology” means all inventions, works, discoveries, innovations,
know-how, information (including ideas, research and development, know-how,
formulas, compositions, processes and techniques, data, designs, drawings,
specifications, customer and supplier lists, pricing and cost information,
business and marketing plans and proposals, documentation and manuals), computer
software, firmware, computer hardware, integrated circuits and integrated
circuit masks, electronic, electrical and mechanical equipment and all other
forms of technology, including improvements, modifications, works in process,
derivatives or changes, whether tangible or intangible, embodied in any form,
whether or not protectable or protected by patent, copyright, mask work right,
trade secret law or otherwise, and all documents and other materials recording
any of the foregoing.
     “Territory” is defined in Section 4.4.1(a).
     “Third Party Claim” is defined in Section 5.4.1.
     “Treasury Regulations” means the regulations promulgated under the Code.
     “Uncollected Receivables” means any Accounts Receivable reflected on the
Closing Balance Sheet that are not collected within one hundred twenty
(120) days of the Effective Date.
     “WARN” is defined in Section 2.24.2.
     8.2 Rules of Construction. Except as otherwise explicitly specified to the
contrary, (a) each reference to a Section, Exhibit or Schedule means a Section
of, or Schedule or Exhibit to this Agreement, unless another agreement is
specified, (b) the word “including” will be construed as “including without
limitation,” (c) references to a particular statute or regulation include all
rules and regulations thereunder and any predecessor or successor statute, rules
or regulation, in each case as amended or otherwise modified from time to time,
(d) words in the singular or plural form include the plural and singular form,
respectively, (e) references to a particular Person include such Person’s
successors and assigns to the extent not prohibited by this Agreement and
(f) all pronouns and any variations thereof refer to the masculine, feminine or
neuter singular or plural as the identity of the Person or Persons may require.
The terms “hereof”, “herein”, “hereunder”, “hereto” and “herewith” and words of
similar import shall, unless otherwise stated, be construed to refer to this
Agreement and not to any particular provision of this Agreement. The word “or”
shall not be exclusive. All references herein to “dollars” or “$” are to United
States dollars. Any accounting term used in this Agreement shall have, unless
otherwise specifically provided herein, the meaning customarily given such term
in accordance with GAAP and all financial computations hereunder will be
computed, unless otherwise specifically provided herein, in accordance with GAAP
consistently applied. All references herein to any period of days shall mean the
relevant number of calendar days unless otherwise specified. All references
herein to a “party” or “parties” are to a party or parties to this Agreement
unless otherwise specified.

-58-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Agreement as of the date first above written.

          Buyer:  MASTEC NORTH AMERICA, INC.
      By:   /s/ Jose R. Mas         Name:   Jose R. Mas        Title:  
President and CEO            Seller:  /s/ Alan B. Roberts       Alan B. Roberts 
         

-59-